 



CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
ASTERISKS DENOTE OMISSIONS
EXHIBIT 10.3
AMENDED AND RESTATED LICENSE AGREEMENT
          THIS AMENDED AND RESTATED LICENSE AGREEMENT (this “Agreement”) dated
as of April 20, 2007 (the “Restatement Date”) between Pfizer Inc., a corporation
organized under the laws of the state of Delaware, with its principal place of
business at 235 East 42nd Street, New York, New York 10017 (“Pfizer”), and
(OSI) Eyetech, Inc. (formerly known as Eyetech Pharmaceuticals, Inc.), a
corporation organized under the laws of the state of Delaware, with its
principal place of business at 140 E. Hanover Avenue, Cedar Knolls, New Jersey
07927 (“Eyetech”).
          WHEREAS, on December 17, 2002, Pfizer and Eyetech entered into a
License Agreement (as amended prior to the Restatement Date, the “Original
License Agreement”), whereby, inter alia, Eyetech granted to Pfizer an exclusive
license or sublicense to certain patents and patent applications, know-how,
trade secrets and scientific and technical information relating to Macugen®
throughout the world, and a Collaboration Agreement (the “Collaboration
Agreement”), in which Eyetech and Pfizer agreed, inter alia, to co-promote
Macugen® in the US Territory (as defined below);
          WHEREAS, the Parties no longer desire to co-promote Macugen® in the US
Territory; and
          WHEREAS, Pfizer desires to continue to develop and commercialize the
Product (as defined below) in the ROW Territory (as defined below).
          NOW, THEREFORE, the Parties agree to terminate the Collaboration
Agreement and amend and restate the Original License Agreement in its entirety
as follows:
ARTICLE 1
DEFINITIONS
          1.1 “AAA” has the meaning set forth in Section 14.1(a).

1



--------------------------------------------------------------------------------



 



          1.2 “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Party, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) means, with respect to a Person, possession, direct or indirect,
of (a) the power to direct or cause direction of the management and policies of
such Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests. For the avoidance of
doubt, neither of the Parties shall be deemed to be an “Affiliate” of the other.
          1.3 “Bankruptcy Code” means 11 U.S.C §§ 101-1330, as amended.
          1.4 “Amended and Restated Distribution Agreement” means the Amended
and Restated Distribution Agreement between Eyetech and Pfizer dated as of the
date hereof.
          1.5 “Amended and Restated Regulatory Services Agreement” means the
Amended and Restated Regulatory Services Agreement between Eyetech and Pfizer
dated as of the date hereof.
          1.6 “Assignment and Assumption Agreement for Manufacturing Agreements”
means the Assignment and Assumption Agreement between Eyetech and Pfizer, dated
as of the date hereof, pursuant to which the agreements set forth on
Schedule 4.9(b) are assigned from Eyetech to Pfizer.
          1.7 “Assignment and Assumption Agreement for US Territory Agreements”
means the Assignment and Assumption Agreement among Eyetech, Pfizer and OSI
Pharmaceuticals, Inc. (“OSIP”), dated as of the date hereof, pursuant to which
the US Territory Agreements are assigned from Pfizer and/or OSIP to Eyetech.
          1.8 “Bill of Sale” means the bill of sale in the form attached hereto
as Exhibit 1.8.

2



--------------------------------------------------------------------------------



 



          1.9 “Bulk Drug Substance Supplier” means a third-party supplier of
bulk drug substance for the Product with which Pfizer has entered into a supply
agreement.
          1.10 “Business Day” means a day other than a Saturday, Sunday, or bank
or other public holiday in New York, New York.
          1.11 “Collaboration Agreement” has the meaning set forth in the
Recitals to this Agreement.
          1.12 “Compound” means the anti-VEGF aptamer that is the active
pharmaceutical ingredient in Macugen® as of the Restatement Date, and is more
specifically described in Schedule 1.12.
          1.13 “Confidential Information” means all trade secrets or other
proprietary information, including without limitation any proprietary data and
materials (whether or not patentable or protectable as a trade secret),
regarding a Party’s technology, products, business or objectives or regarding
the Product, which is disclosed by a Party to the other Party. Notwithstanding
the foregoing, there shall be excluded from the foregoing definition of
Confidential Information any of the foregoing that:
                    (a) was known by the receiving Party or an Affiliate prior
to its date of disclosure to the receiving Party as shown by the receiving
Party’s or its Affiliate’s written records; or
                    (b) either before or after the date of the disclosure to the
receiving Party is lawfully disclosed to the receiving Party or its Affiliate by
third parties not in violation of any obligation to the other Party; or

3



--------------------------------------------------------------------------------



 



                    (c) either before or after the date of the disclosure to the
receiving Party becomes published or generally known to the public through no
fault or omission on the part of the receiving Party or its Affiliates; or
                    (d) is independently developed by or for the receiving Party
or its Affiliate without reference to or reliance upon the Confidential
Information as demonstrated by contemporaneous written records of the receiving
Party or its Affiliate; or
                    (e) is required to be disclosed by the receiving Party or
its Affiliate to comply with applicable Laws, to defend or prosecute litigation
or to comply with governmental regulations or the regulations or requirements of
any stock exchange, including Nasdaq, provided that the receiving Party provides
prior notice of such disclosure to the other Party and takes reasonable and
lawful actions to avoid and/or minimize the degree of such disclosure.
          1.14 “Control” or “Controlled” means, with respect to any intellectual
property right, the possession (whether by ownership or license) by a Party (or
by any Affiliate of a Party) of the ability to grant to the other Party a
license under such right without violating the terms of any agreement with a
third party.
          1.15 “Courts” has the meaning set forth in Section 15.4.
          1.16 “Current Inventories” has the meaning set forth in
Section 4.9(c).
          1.17 “DDMAC” means the FDA’s Division of Drug Marketing Advertising
and Communications, or its equivalent in the ROW Territory.
          1.18 “Degussa Agreement” means the Manufacturing and Supply Agreement
dated as of November 11, 2003, by and between Degussa Canada Inc. (as successor
in interest to Raylo Chemicals Inc.) and Eyetech, assigned to Pfizer pursuant to
the Assignment and Assumption Agreement for Manufacturing Agreements.

4



--------------------------------------------------------------------------------



 



          1.19 “Eyetech Capital Equipment” has the meaning set forth in
Section 4.9(f).
          1.20 “Eyetech Parties” has the meaning set forth in Section 11.2.
          1.21 “Eyetech Patent Rights” means all Patent Rights Controlled by
Eyetech or its Affiliates as of the Restatement Date relating to, or useful in
connection with, the manufacture, use or sale of the Compound or the Product in
the ROW Territory, including the patents and patent applications set forth on
Schedule 1.21. Any patentable inventions that have been reduced to practice
prior to the Restatement Date for which a patent application is not filed until
after the Restatement Date shall be included within the definition of Eyetech
Patent Rights.**
          1.22 “Eyetech Technical Information” means all scientific or technical
information and related know-how and trade secrets, Controlled by Eyetech or its
Affiliates as of the Restatement Date relating to the Compound or the Product,
including but not limited to: (a) medical, clinical, toxicological or other
scientific data and (b) processes and analytical methodology useful in the
development, testing, analysis, manufacture or packaging of the Compound or the
Product.
          1.23 “Eyetech Third Party Licensors” shall mean (a) Gilead, Nektar and
Isis, and (b) any additional third party licensors that are identified by
Eyetech to Pfizer with respect to a New Product in the course of negotiating an
agreement pursuant to Section 3.5 concerning such New Product.
          1.24 “FDA” means the United States Food and Drug Administration and
any successor agency thereto.
          1.25 “Field” means the prevention, treatment or control of all
ophthalmic diseases or conditions.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

5



--------------------------------------------------------------------------------



 



          1.26 “Fill and Finish Services Supplier” means a third party supplier
of fill and finish services necessary to produce the Product in finished (i.e.,
ready for administration to patients) form for sale in the ROW Territory with
which Pfizer has entered into an agreement.
          1.27 “Gilead License” means the Licensing Agreement dated as of
March 30, 2000, by and among Eyetech, Gilead Sciences, Inc. (“Gilead”) and
NeXstar Pharmaceuticals, Inc., as amended from time to time.
          1.28 “Global Congresses” has the meaning set forth in
Section 4.4(g)(ii).
          1.29 “Governmental Authority” means any court, agency, department or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision.
          1.30 “Isis License” means the License Agreement dated as of
December 31, 2001, by and between Eyetech and Isis Pharmaceuticals, Inc.
(“Isis”), as amended from time to time.
          1.31 “Joint Inventions” shall have the meaning set forth in
Section 9.12.
          1.32 “Joint Patent Rights” means Patent Rights that claim Joint
Inventions.
          1.33 “Law” or “Laws” means all laws, statutes, rules, codes,
regulations, orders, judgments and/or ordinances of any Governmental Authority.
          1.34 “Losses” means, subject to Section 10.4, any and all (a) claims,
losses, liabilities, damages, fines, royalties, governmental penalties or
punitive damages, deficiencies, interest, awards, and judgments, (b) with
respect to third parties, settlement amounts and all of the items referred to in
clause (a) above which, in accordance with Section 10.4, include third party
special, indirect, incidental, consequential damages (including without
limitation lost profits) and third party punitive and multiple damages, and
(c) in connection with all of the items referred in clauses (a) and (b) above,
any and all costs and expenses (including reasonable attorneys’ fees and all
other

6



--------------------------------------------------------------------------------



 



expenses reasonably incurred in investigating, preparing or defending any
litigation or proceeding, commenced or threatened).
          1.35 “Nektar License” means the License, Manufacturing and Supply
Agreement dated as of February 5, 2002, by and between Eyetech and Nektar
Therapeutics (formerly Shearwater Corporation) (“Nektar”), as amended as of
January 23, 2006.
          1.36 “Net Sales” means the gross amounts billed or invoiced by Pfizer,
its Affiliates and sublicensees for the Product in the ROW Territory, less the
following deductions:
                    (a) trade, quantity and cash discounts allowed, but
expressly excluding discounts or allowances offered as part of a package of
products that includes a Product sold by Pfizer, its Affiliates or sublicensees;
                    (b) refunds, chargebacks and any other allowances which
effectively reduce the net selling price;
                    (c) actual product returns, credits and allowances allowed
to customers, and actual bad debts;
                    (d) rebates actually paid or credited to any governmental
agency (or branch thereof) or to any third party payor, administrator or
contractee;
                    (e) discounts mandated by, or granted to meet the
requirements of, applicable state, provincial or federal law, wholesaler,
including required chargebacks and retroactive price reductions;
                    (f) transportation, freight, postage charges and other
charges, such as insurance, relating thereto, in each case included as a
specific line item on an invoice to such third parties; and

7



--------------------------------------------------------------------------------



 



                    (g) taxes, excises or other governmental charges upon or
measured by the production, sale, transportation, delivery or use of goods, in
each case included as a specific line item on an invoice to such third parties.
          If any such sales to third parties are made in transactions that are
not at arm’s length between the buyer and the seller, then the gross amount to
be included in the calculation of Net Sales shall be the amount that would have
been invoiced had the transaction been conducted at arm’s length. Such amount
that would have been invoiced shall be determined, wherever possible, by
reference to the average selling price of the Product in arm’s-length
transactions in the relevant country.
          If Pfizer, its Affiliate or sublicensee sells a Product in unfinished
form to a third party for resale, then the gross amount to be included in the
calculation of Net Sales arising from such sale shall be the amount invoiced by
the third party upon resale, in lieu of the amounts invoiced by Pfizer, its
Affiliates or sublicensee when selling the Product in unfinished form.
Otherwise, where Pfizer, its Affiliate or sublicensee sells a Product in
finished form to a third party that does not require a sublicense under the
Eyetech Patent Rights for further resale (each such third party hereinafter a
“Distributor”), the amount to be included in the calculation of Net Sales shall
be the price invoiced from Pfizer or its Affiliate or sublicensee to the third
party, not the amount invoiced by the third party upon resale.
          If, in addition to or in lieu of a transfer price paid for quantities
of Product supplied, any Distributor provides consideration to Pfizer, its
Affiliate or sublicensee in connection with any Product or the Distributor’s
rights or relationship with Pfizer, its Affiliate or sublicensee in relation
thereto, then such consideration shall be included in the calculation of Net
Sales in the Pfizer Quarter in which it becomes due to Pfizer or its Affiliate
or sublicensee (as applicable).

8



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, amounts received by Pfizer, or its Affiliates or
sublicensees, for the sale of the Product among Pfizer and its Affiliates or
sublicensees for resale shall not be included in the computation of Net Sales
hereunder.
          Net Sales shall be determined from books and records maintained in
accordance with GAAP, consistently applied throughout the organization and
across all products of the entity whose sales of Product are giving rise to Net
Sales.
          1.37 “New Product” means, other than the prescription pharmaceutical
product containing the Compound and known as Macugen® as of the Restatement Date
and any new doses and dosing regimens thereof approved after the Restatement
Date, provided that such new doses or dosing regimens do not alter the Product
itself or any ingredient contained in such Product as of the Restatement Date,
any product that (a) contains or is based on the Compound, or any metabolites or
prodrugs of such aptamer or any hydrates, conjugates, salts, esters, isomers,
polymorphs or analogues of any of the foregoing, either alone or in combination
with one or more other therapeutically active substances, and (b) is for use in
the Field; including for the avoidance of doubt any un-pegylated formulation of
the prescription pharmaceutical product containing the Compound and known as
Macugen® as of the Restatement Date.
          1.38 “Ongoing Trials” has the meaning set forth in Section 4.2.
          1.39 “Ongoing Trial Data” means all results and data arising from the
Ongoing Trials, including without limitation all raw data and final results.
          1.40 “Original License Agreement” shall have the meaning set forth in
the Recitals to this Agreement.
          1.41 “Other Components” shall have the meaning set forth in
Section 4.9(c).

9



--------------------------------------------------------------------------------



 



          1.42 “Out-of-Pocket Costs” means costs and expenses paid to third
parties (or payable to third parties and accrued in accordance with GAAP), other
than Affiliates or employees, by either Party after the Restatement Date.
          1.43 “Packaging Materials” has the meaning set forth in Section 9.7.
          1.44 “Party” means either Eyetech or Pfizer; “Parties” means both
Eyetech and Pfizer.
          1.45 “Patent Rights” means the rights and interest in and to all
issued patents and pending patent applications in any country in the Territory,
including all divisionals, continuations, renewals, continuations-in-part,
patents of addition, supplementary protection certificates, extensions,
registrations or confirmation patents and reissues thereof.
          1.46 “Person” means any natural person or any corporation, company,
partnership, joint venture, firm or other entity, including without limitation a
Party.
          1.47 “Pfizer Capital Equipment” has the meaning set forth in
Section 4.9(g).
          1.48 “Pfizer Parties” has the meaning set forth in Section 11.1.
          1.49 “Pfizer Patent Rights” means all Patent Rights Controlled by
Pfizer or its Affiliates as of the Restatement Date, relating to, or useful in
connection with, the manufacture, use or sale of the Compound or the Product in
the US Territory. Any patentable inventions that have been reduced to practice
prior to the Restatement Date for which a patent application is not filed until
after the Restatement Date shall be included in Pfizer Patent Rights.
          1.50 “Pfizer Quarter” means each of the four (4) thirteen (13) week
periods, the first commencing on December 1 of any Year.
          1.51 “Pfizer Technical Information” means all scientific or technical
information and related know-how and trade secrets, Controlled by Pfizer or its
Affiliates as of the Restatement Date, including but not limited to:
(a) medical, clinical, toxicological or other scientific data and (b)

10



--------------------------------------------------------------------------------



 



processes and analytical methodology useful in the development, testing,
analysis, manufacture or packaging of the Compound or the Product.
          1.52 “Pharmacovigilance Agreement” has the meaning set forth in
Section 4.5.
          1.53 “Prior Agreements” means the following agreements entered into
between Pfizer and Eyetech: the Collaboration Agreement, the Detailing Services
Agreement dated December 17, 2002, and the Mutual Consent Establishing the
Technology Subcommittee dated February 4, 2004.
          1.54 “Product” means (a) the prescription pharmaceutical product
containing the Compound and known as Macugen® as of the Restatement Date, for
any use in the Field, and (b) any New Product with respect to which the license
granted to Pfizer in Section 3.1 is expanded pursuant to Section 3.5. For the
avoidance of doubt, Product shall include new doses and dosing regimens thereof
approved after the Restatement Date, provided that such new doses or dosing
regimens do not alter the Product itself or any ingredient contained in such
Product as of the Restatement Date.
          1.55 “Product Components” has the meaning set forth in Section 4.9(a).
          1.56 “Quarterly Expense Reports” has the meaning set forth in
Section 5.2(a).
          1.57 “Regulatory Authority” means any federal, national,
multinational, state, provision, or local regulatory agency, department, bureau
or other governmental entity with authority over the testing, manufacture, use,
storage, import, promotion, marketing and sale of a pharmaceutical product in a
country, including the FDA.
          1.58 “Required Consents” has the meaning set forth in Section 4.9(b).
          1.59 “Responsible Party” has the meaning set forth in Section 4.2.
          1.60 “Restatement Date” has the meaning set forth in the opening
paragraph of this Agreement.

11



--------------------------------------------------------------------------------



 



          1.61 “ROW Territory” means all countries in the world outside the US
Territory.
          1.62 “Technical Information” means Eyetech Technical Information or
Pfizer Technical Information.
          1.63 “Territory” means the US Territory and/or the ROW Territory, as
the case may be.
          1.64 “Third Party Claims” has the meaning set forth in
Section 11.1(a)(ii).
          1.65 “Trademarks” means (a) the registered and unregistered trademarks
and trade names in use as of the Restatement Date related to the Product
including those marks reflected on Exhibit 1.65; and (b) any aspect of Product
packaging in use as of the Restatement Date that constitutes protectable trade
dress; but in each case excluding the Eyetech name and logo.
          1.66 “Transaction Agreements” mean this Agreement, the Amended and
Restated Regulatory Services Agreement, the Amended and Restated Distribution
Agreement, the Assignment and Assumption Agreement for Manufacturing Agreements,
the Assignment and Assumption Agreement for US Territory Agreements, the Bill of
Sale, the Pharmacovigilance Agreement and the Transitional Services Agreement.
          1.67 “Transitional Services Agreement” means the transitional services
agreement between the Parties entered into on the Restatement Date pursuant to
which Eyetech has agreed to provide to Pfizer certain services, including
supply, analytical, stability and clinical trial support services, with respect
to the Product and Product Components.
          1.68 “US Territory” means United States of America, its territories,
possessions and Puerto Rico.
          1.69 “US Territory Agreements” has the meaning set forth in
Section 4.4(e).
          1.70 “Year” means a calendar year.
          1.71 Other Definitional Provisions.

12



--------------------------------------------------------------------------------



 



                    (a) The words “hereof”, “herein”, “hereto” and “hereunder”
and words of similar import, when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
                    (b) The terms defined in the singular shall have a
comparable meaning when used in the plural, and vice versa.
                    (c) The term “including” shall mean “including, without
limitation”.
ARTICLE 2
AMENDMENT AND RESTATEMENT OF ORIGINAL LICENSE AGREEMENT;
TERMINATION OF PRIOR AGREEMENTS;
OTHER TRANSACTION AGREEMENTS
          2.1 Original License Agreement. This Agreement amends and restates the
Original License Agreement in its entirety. Notwithstanding anything to the
contrary herein, this Agreement shall not relieve either Party of any
obligations the performance of which were owed under the Original License
Agreement prior to the Restatement Date.
          2.2 Prior Agreements. Effective as of the Restatement Date, the Prior
Agreements, and all rights and obligations of the Parties thereunder, are
terminated in their entirety (including, without limitation, provisions under
the Prior Agreements that would otherwise survive such termination) by mutual
consent of the Parties and shall no longer be in effect, except for the
following provisions of the Collaboration Agreement, which shall survive
termination of the Collaboration Agreement as set forth below: (a) each Party’s
obligations with respect to expenses and Net Sales which have accrued under the
Collaboration Agreement prior to the Restatement Date and which shall be
reconciled pursuant to Section 5.1 of this Agreement, and (b) the obligations of
the Parties with respect to accounts and reports (Article 9 of the Collaboration
Agreement), ownership of intellectual property (Article 10 of the Collaboration
Agreement), the protection and nondisclosure of Confidential Information
(Article 11 of the Collaboration

13



--------------------------------------------------------------------------------



 



Agreement), dispute resolution (Article 15 of the Collaboration Agreement) and
indemnification (Sections 12.4, 12.5, 12.6, 12.7, 12.8 and 12.9 of the
Collaboration Agreement). For the avoidance of doubt, Section 14.1 of the
Collaboration Agreement (Non-Competition) shall terminate and have no further
force or effect from and after the termination of the Collaboration Agreement.
          2.3 Other Transaction Agreements. Concurrently with the execution of
this Agreement, the Parties are executing the Amended and Restated Distribution
Agreement, the Amended and Restated Regulatory Services Agreement, the
Assignment and Assumption Agreement for Manufacturing Agreements, the Assignment
and Assumption Agreement for US Territory Agreements, the Bill of Sale, and the
Transitional Services Agreement. The Pharmacovigilance Agreement shall survive
the execution of this Agreement and the termination of the Prior Agreements in
accordance with its terms.
ARTICLE 3
LICENSES
          3.1 Eyetech Grants.
               (a) Subject to the terms of this Agreement, Eyetech hereby grants
to Pfizer, and Pfizer hereby accepts, (i) an exclusive (even as to Eyetech,
subject to a retained right by Eyetech to develop, use, make, have made and
import the Product in the ROW Territory solely for the purpose of obtaining
regulatory approval(s) for the Product in the US Territory and developing and
supplying the Product for sale and importation in the US Territory),
royalty-free (except as otherwise set forth in Article 6) license under the
Eyetech Patent Rights, Eyetech Technical Information, and Eyetech’s rights under
any Joint Patent Rights and Ongoing Trial Data, to develop, use, make, have
made, sell, offer for sale, import, and have imported the Product in the ROW
Territory, and (ii) a nonexclusive, royalty-free (except as otherwise set forth
in Article 6) license under the Eyetech Patent Rights and corresponding US
Territory Patent Rights owned or

14



--------------------------------------------------------------------------------



 



Controlled by Eyetech or its Affiliates, Eyetech Technical Information, and
Eyetech’s rights under any Joint Patent Rights and Ongoing Trial Data, to
develop, use, make, have made and import the Product in the US Territory solely
for the purpose of developing and supplying the Product for sale and importation
in the ROW Territory.
               (b) The licenses granted in Section 3.1(a) include sublicenses,
as applicable. The sublicenses granted by Eyetech to Pfizer in Section 3.1(a)
are subject to the following terms of the Gilead License, the Isis License and
the Nektar License, respectively:
                    (i) Sections 2.4, 2.5, 3.6, 3.8, 6.3 and 6.7 of the Gilead
License;
                    (ii) Sections 4.3 and 4.4 of the Isis License; and
                    (iii) Sections 2.3, 3.2, 3.5, 4.1, 4.9, 8.1, 8.2.3, 9.1 and
9.6 of the Nektar License.
               (c) Any sublicensee obligations required by the Gilead License,
the Isis License and the Nektar License to be included in a sublicense
thereunder, including without limitation any required provision making the
applicable Eyetech Third Party Licensor a third party beneficiary of any
sublicense thereunder, shall be deemed to be included in this Agreement.
               (d) The licenses granted by Eyetech in Section 3.1(a) with
respect to the following patents: US Patent No. 5,475,096, US Patent
No. 5,670,637, and US Patent No. 5,696,249, are subject to 35 USC §§200-212, 37
CFR §401 et seq. and applicable governmental implementing regulations. Any right
granted in this Agreement greater than that permitted under 35 USC §§200-212 or
37 CFR §401 et seq. shall be subject to modification as may be required to
conform to the provisions of those statutes. All rights reserved to the United
States government and others under 35 USC §§200-212 and 37 CFR §401 shall remain
and shall in no way be affected by this Agreement.

15



--------------------------------------------------------------------------------



 



          3.2 License Grant to Eyetech. Subject to the terms of this Agreement,
Pfizer hereby grants to Eyetech, and Eyetech hereby accepts, (i) an exclusive
(even as to Pfizer, subject to a retained right by Pfizer to develop, use, make,
have made and import the Product in the US Territory solely for the purpose of
obtaining regulatory approval(s) for the Product in the ROW Territory and
developing and supplying the Product for sale and importation in the ROW
Territory), royalty-free license under the Pfizer Patent Rights, Pfizer
Technical Information, and Pfizer’s rights under any Joint Patent Rights and
Ongoing Trial Data, to develop, use, make, have made, sell, offer for sale,
import, and have imported the Product in the US Territory, and (ii) a
nonexclusive, royalty-free license under the Pfizer Patent Rights and
corresponding ROW Territory Patent Rights owned or Controlled by Pfizer or its
Affiliates, Pfizer Technical Information, and Pfizer’s rights under any Joint
Patent Rights and Ongoing Trial Data, to develop, use, make, have made and
import the Product in the ROW Territory solely for the purpose of developing and
supplying the Product for sale and importation in the US Territory.
          3.3 Sublicensing.
               (a) The licenses granted in Sections 3.1(a) and 3.2 above include
the right by either Party to grant sublicenses. Any sublicense granted by a
Party must be granted pursuant to a written agreement that subjects the
sublicensee to all relevant restrictions, limitations and obligations in this
Agreement.
               (b) If a Party grants a sublicense under Section 3.3(a), such
Party shall be responsible for failure by its sublicensees to comply with all
relevant restrictions, limitations and obligations in this Agreement.
               (c) In the event of a material default by any sublicensee under a
sublicense agreement, the sublicensing Party will inform the other Party and
take such action, after

16



--------------------------------------------------------------------------------



 



consultation with the other Party, that in the sublicensing Party’s reasonable
business judgment is required to address such default.
               (d) Pfizer shall provide Eyetech with a copy of each sublicense
agreement, in final executed form, that Pfizer enters into in accordance with
this Section 3.3 not later than five (5) days after the execution of such
sublicense agreement; provided that Pfizer may redact the financial terms from
such copies only if permitted under the applicable requirements of the Gilead
License, the Nektar License and the Isis License requiring delivery to Gilead,
Nektar or Isis of copies of sublicense agreements.
          3.4 Product Orders or Sales Outside of a Party’s Territory. If Eyetech
receives an order for the Product from a third party that is either located in
the ROW Territory or that intends to resell the Product into the ROW Territory,
Eyetech will not accept such order and shall refer such order to Pfizer. If
Pfizer receives an order for the Product from a third party that is either
located in the US Territory or that intends to resell the Product into the US
Territory, Pfizer will not accept such order and shall refer such order to
Eyetech. Each Party agrees that it shall not, and shall cause its Affiliates and
licensees or sublicensees not to, (a) solicit active or passive sales of the
Product outside of, in the case of Eyetech, the US Territory, and in the case of
Pfizer, the ROW Territory, or (b) sell the Product to a third party where the
selling Party knows or should reasonably know that such third party intends to
resell such Product outside of, in the case of Eyetech, the US Territory, and in
the case of Pfizer, the ROW Territory.
          3.5 Right of First Negotiation For New Products. During the period
commencing upon the Restatement Date and ending upon the** anniversary of the
Restatement Date (the “ROFN Period”), in the event that Eyetech proposes to
(a) commence a phase III clinical trial with respect to any New Product that
Eyetech intends will serve as a pivotal trial for the purpose of obtaining
 

**   This portion has been redacted pursuant to a confidential treatment
request.

17



--------------------------------------------------------------------------------



 



regulatory approval(s) for such New Product in the ROW Territory, or (b) grant
to any third party any right or license under any Patent Rights Controlled by
Eyetech or its Affiliates to offer for sale, sell or have sold any New
Product(s) in the ROW Territory, then Eyetech shall provide Pfizer with
(x) written notice thereof (“Notice of Opportunity”), and (y) any material
information regarding the toxicology, safety and efficacy of the New Product(s)
identified in the Notice of Opportunity (the ROW Territory commercialization
rights with respect to each such identified New Product(s), a “New Product
Opportunity”), the status of any material discussions with the FDA relating to
such New Product, and any relevant patent information, each to the extent that
such information is available and permitted to be disclosed by Eyetech as of the
date of the Notice of Opportunity. In the case of the foregoing clause (a),
Eyetech shall provide Pfizer with the Notice of Opportunity during the time
period commencing upon** and ending with **. In the case of the foregoing clause
(b), Eyetech shall provide Pfizer with the Notice of Opportunity on or about the
time at which **. Pfizer, at its option, will have the right to negotiate with
Eyetech for rights to the New Product Opportunity and to expand Pfizer’s license
hereunder to include rights to such New Product Opportunity; provided that
Pfizer exercises such right by written notice to Eyetech within ** days after
receipt of the Notice of Opportunity. In the event that Pfizer does not provide
the written notice exercising Pfizer’s right to negotiate as described in the
immediately preceding sentence, Eyetech shall have no further obligation to
Pfizer, and Pfizer shall have no further rights, with respect to such New
Product Opportunity. In the event that Pfizer provides the written notice
exercising Pfizer’s right to negotiate as described above, Eyetech shall not
commence such phase III clinical trial of the applicable New Product(s) or grant
rights to such New Product Opportunity to a third party for a period of up to
**, in order to provide Pfizer with an opportunity to discuss with Eyetech the
terms pursuant to which Pfizer would license rights to such New Product
 

**   This portion has been redacted pursuant to a confidential treatment
request.

18



--------------------------------------------------------------------------------



 



Opportunity. Pfizer’s rights under this Section 3.5 shall apply on a New Product
Opportunity-by-New Product Opportunity basis, and Pfizer’s waiver of its rights
hereunder with respect to any particular New Product Opportunity shall not
constitute a waiver of such rights with respect to any other New Product
Opportunity. If the Parties do not reach agreement regarding the terms on which
Pfizer would license rights to any New Product Opportunity during any such **
negotiation period, Eyetech shall have no further obligation to Pfizer, and
Pfizer shall have no further rights, with respect to such New Product
Opportunity; provided that, (A) during the ROFN Period, Eyetech shall not grant
any third party a license of any Patent Rights Controlled by Eyetech or its
Affiliates for such New Product Opportunity on terms which, **, and (B) in the
case of a New Product Opportunity for which Eyetech provided Pfizer with a
Notice of Opportunity pursuant to the foregoing clause (b), if Eyetech has not
granted rights to such New Product Opportunity to a third party within ** after
the end of such ** negotiation period between Eyetech and Pfizer, the provisions
of this Section 3.5 shall once again apply to such New Product Opportunity.
ARTICLE 4
MANUFACTURING, MARKETING, MEDICAL AND REGULATORY MATTERS
          4.1 Meetings and Information Exchange. The Parties recognize that,
after the Restatement Date, it is critical to maintain and facilitate ongoing
cooperation and information exchange between them concerning the Product.
Accordingly, representatives of the Parties shall meet periodically as set forth
in this Article 4 in order to exchange, assess and discuss information and
strategies related to, inter alia, the: (1) continued clinical development of,
and regulatory strategy for, the Product, (2) marketing and promotion for the
Product, and (3) manufacture, supply and distribution of the Product. These
meetings may be held in person, by videoconference or by
 

**   This portion has been redacted pursuant to a confidential treatment
request.

19



--------------------------------------------------------------------------------



 



teleconference, as the Parties mutually agree, and all in-person meetings shall
be at locations mutually agreed-upon by the Parties.
          4.2 Ongoing Clinical Trials. Schedule 4.2 sets forth a list of the
ongoing clinical trials for the Product (the “Ongoing Trials”), the identity of
the Party responsible for completing the trial and performing remaining
activities for each such trial (the “Responsible Party”), the allocation between
the Parties of the future costs for performing the activities for each such
trial, which costs shall be reconciled between the Parties pursuant to
Section 5.2 hereof, and the services, if any, to be provided to the Responsible
Party by the other Party in connection with each Ongoing Trial. Each Party will
cooperate with the other Party, at the other Party’s reasonable request, in
order to complete the Ongoing Trials. Except with respect to the CRVO study
(study number 1011), for which Eyetech will complete the final clinical study
report within one (1) year from completion of such study, the Responsible Party
for a particular Ongoing Trial shall have the right to change or terminate such
Ongoing Trial as such Party may deem necessary or desirable, provided, that the
other Party shall not be liable for any such change or termination and shall be
compensated for such Party’s performance of any additional activities or
services requested by the Responsible Party in connection with such change or
termination. Services to be provided by Eyetech to Pfizer in connection with
certain Ongoing Trials will be provided pursuant to the Transitional Services
Agreement. Any services to be provided by Pfizer to Eyetech in connection with
certain Ongoing Trials will be provided pursuant to the Amended and Restated
Regulatory Services Agreement. In addition,**. In addition, Pfizer shall provide
Eyetech access to, and shall reasonably cooperate with Eyetech in compiling,
data that may reasonably be deemed necessary by Eyetech to fulfill its
post-marketing commitments to the FDA for the Product with respect to ERG and
corneal biomicroscopy, and to respond to related queries or requests by the FDA
with respect to such post-
 

**   This portion has been redacted pursuant to a confidential treatment
request.

20



--------------------------------------------------------------------------------



 



marketing commitments to the FDA. Without limiting the Parties’ rights and
obligations under the Pharmacovigilance Agreement with respect to the sharing of
any clinical data thereunder, with respect to each clinical trial for the
Product completed prior to the Restatement Date as well as each Ongoing Trial,
Pfizer and Eyetech shall each provide, or cause any third party at which such
information is stored to provide, the other Party with all raw data and final
results arising from such trials promptly after such data and results become
available, but no less frequently than on a quarterly basis for the duration of
any Ongoing Trials, provided that, if a Party requests interim disclosure of
Ongoing Trial Data in the possession of the other Party, the other Party shall
not unreasonably refuse to provide such interim disclosure. Each Party will
provide the other with a draft of all public releases of Ongoing Trial Data
reasonably in advance of public dissemination of any such release in order to
afford the other Party with an opportunity to review and comment upon such
draft. The Party identified on Schedule 4.2 as the responsible party for
performing activities with respect to an Ongoing Trial may post the final
results from such Ongoing Trial on the PhRMA clinical studies database located
at www.clinicalstudyresults.org.
          4.3 Future Clinical Trials. Subject to the remainder of this
Section 4.3, and in addition to the rights and obligations of the Parties as set
forth in Section 4.7(d) below, Pfizer has the right to conduct further clinical
studies with respect to the Product in the ROW Territory, and Eyetech has the
right to conduct further clinical studies with respect to the Product in the US
Territory. At the request of either Party, the Parties shall in good faith meet
and discuss jointly conducting additional clinical studies with respect to the
Product where preclinical and/or clinical results **. If the Parties agree to
pursue such additional development jointly, the Parties shall agree on both the
manner in which the costs for such development will be shared, and each Party’s
respective rights to use the data and other information resulting from such
development. If the Parties do not agree
 

**   This portion has been redacted pursuant to a confidential treatment
request.

21



--------------------------------------------------------------------------------



 



to jointly pursue such additional development, either Party shall have the right
to pursue such development at its sole expense; provided, however, that **.
          4.4 Marketing.
               (a) In order to ensure that a consistent message is communicated
by the Parties with respect to the Product, representatives of the Parties shall
meet at least once each calendar quarter to review and discuss their respective
strategies for the advertising and promotion of the Product.
               (b) **
               (c) **
               (d) **
               (e) In connection with the marketing, promotion and medical
support of the Product in the US Territory, Pfizer and/or Eyetech (or its
Affiliate) have entered into the third party agreements as set forth in
Schedule 4.4(e) (the “US Territory Agreements”). Subject to the terms and
conditions of such agreements and any required third party consents, Pfizer
shall assign to Eyetech, and Eyetech will assume, all of Pfizer’s rights and
obligations under such US Territory Agreements pursuant to the Assignment and
Assumption Agreement for US Territory Agreements. For the avoidance of doubt, if
Pfizer is not permitted to assign all of its rights and obligations under a US
Territory Agreement to Eyetech, then such US Territory Agreement will be
terminated by Pfizer and/or Eyetech (or its Affiliate), as applicable.
               (f) With respect to ** in payments made by Pfizer as of the
Restatement on behalf of the Parties to ** to organize two (2) consultant
meetings for Product in the US Territory to be held after the Restatement Date
and solely under the control of and for the benefit of Eyetech,
 

**   This portion has been redacted pursuant to a confidential treatment
request.

22



--------------------------------------------------------------------------------



 



Eyetech shall reimburse Pfizer for the Out-of-Pocket Costs thereof. Such costs
shall be included in Pfizer’s Quarterly Expense Report.
               (g) In addition, the Parties further agree to:
                    (i) provide each other, for information, with a copy of all
new advertising and promotional materials for the Product produced by Eyetech
for the US Territory and by Pfizer for all English-speaking countries in the ROW
Territory;
                    (ii) discuss, share information concerning, and, to the
extent reasonably practicable, coordinate, advisory board meetings, contacts
with key opinion leaders, and activities at the ARVO and AAO global congresses
and the world ophthalmology conference (WOC) (collectively, “Global
Congresses”). The Parties will share their planning for all Global Congresses
with respect to the Product in advance of the applicable event. In addition,
with respect to the two (2) 10x10 Product-specific convention booths in
existence as of the Restatement Date, from and after the Restatement Date each
Party shall own one (1) such booth as discussed by the Parties prior to the
Restatement Date and each Party agrees to execute any assignments and other
documents and take any further actions as may be necessary to more fully vest on
the other Party such agreed ownership.**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

23



--------------------------------------------------------------------------------



 



                    (iii) coordinate press releases and other communications on
new data or other material information concerning the Product by providing
drafts of all such press releases or communications reasonably in advance of
public dissemination of any of the foregoing in order to afford the other Party
with an opportunity to review and comment upon such draft in advance of
dissemination;
                    (iv) exchange, at least once each calendar year, a list of
magazines, journals and other publications in which it plans to place
advertising for the Product and attempt, to the extent reasonably practicable,
to allocate advertising responsibility based on the country in which the
applicable magazine, journal or other publication maintains its primary
circulation; and
                    (v) cooperate in the development of separate US Territory
and ROW Territory Internet websites for the Product. After the Restatement Date,
Eyetech shall retain ownership of the websites (including URL) currently located
at “www.macugen.com” and “www.macugen.net”, shall continue to operate, maintain
and develop the “www.macugen.com” website for Product in the US Territory, and
shall be responsible for all costs associated

24



--------------------------------------------------------------------------------



 



therewith. After the Restatement Date, Pfizer shall operate, maintain and
develop the website “www.macugen.net” for Product in the ROW Territory, and
shall be responsible for all costs associated therewith. Subject to the terms
and conditions hereof, Eyetech shall maintain a link on the “www.macugen.com”
website to the “www.macugen.net” website, and Pfizer shall maintain a link on
the “www.macugen.net” website to the “www.macugen.com” website, such links to be
in a form to be mutually agreed by the Parties.
          4.5 Pharmacovigilance and Product Safety Matters. Eyetech and Pfizer
shall be responsible for the surveillance, receipt, evaluation, and reporting of
adverse drug experiences for the Product in the US Territory and the ROW
Territory, respectively, and, with respect to the exchange of adverse event and
other safety information relating to the Product, each shall at all times comply
with the terms of the Pharmacovigilance Agreement between the Parties dated
May 11, 2006 (as it may be amended from time to time, the “Pharmacovigilance
Agreement”). Pursuant to the Pharmacovigilance Agreement, Pfizer is currently
responsible for receipt, processing, evaluation and follow-up of all
post-marketing reports for the US Territory. Eyetech has requested that Pfizer,
and Pfizer has agreed to, continue to be responsible for receipt, processing,
evaluation and follow-up of all post-marketing reports for the US Territory for
a period of ** after the Restatement Date. The Pharmacovigilance Agreement will
be amended to reflect such transfer of any responsibilities from Pfizer to
Eyetech or its successor.
          4.6 Medical Information and Product Complaints. Eyetech shall be
responsible for responding to medical, consumer and other inquiries received
from the US Territory concerning the Product, including any Product complaints,
and, subject to the services to be provided by Pfizer to Eyetech pursuant to the
Amended and Restated Regulatory Services Agreement, Pfizer shall direct all such
matters to Eyetech’s attention. Pfizer shall be responsible for responding to
medical,
 

**   This portion has been redacted pursuant to a confidential treatment
request.

25



--------------------------------------------------------------------------------



 



consumer and other inquiries received from the ROW Territory concerning the
Product, including any Product complaints, and Eyetech shall direct all such
matters to Pfizer’s attention. The Parties acknowledge that, as of the
Restatement Date, Pfizer is handling certain Product complaints and medical,
consumer and other inquiries concerning the Product on behalf of Eyetech for the
US Territory. Eyetech shall have the right to request that Pfizer continue to
handle these matters for the US Territory pursuant to, and subject to the terms
of, the Amended and Restated Regulatory Services Agreement.
          4.7 Regulatory Matters. All regulatory approvals in the ROW Territory
relating to the Product shall continue to be the property of Pfizer and held in
Pfizer’s or its Affiliate’s name, and all regulatory approvals in the US
Territory shall continue to be the property of Eyetech and held in Eyetech’s or
its Affiliate’s name. Each Party will cooperate with the other, and provide the
other with reasonable assistance, in connection with future filings with
Governmental Authorities concerning the Product (including filings related to
regulatory approval or safety of, or approval of a new indication for, the
Product, but excluding DDMAC filings), in each case at the owning Party’s
request and expense, including without limitation by (i) providing reasonable
assistance to such owning Party to provide information to, and answer queries
posed by, Regulatory Authorities in connection with obtaining or maintaining
regulatory approvals for Product, (ii) providing, or causing its third party
contractors to provide, the owning Party with non-clinical data concerning the
Product including CMC, pharmacology, toxicology, and pharmacodynamics data; and
(iii) permitting the applicable Governmental Authorities to inspect
manufacturing or testing facilities of the non-owning party as required by such
Governmental Authorities. In addition, the Parties agree as follows with respect
to future regulatory activities concerning the Product:

26



--------------------------------------------------------------------------------



 



               (a) Each Party will provide the other Party with copies of all
material Product-related correspondence that it receives from the FDA or
analogous Governmental Authorities or Regulatory Authorities in the European
Union, Canada and Japan, except correspondence from DDMAC. In addition to the
immediately preceding sentence and to Section 4.1, each Party will provide the
other Party with copies, which copies may be in draft form, of (i) the safety
sections of material Product-related submissions to the FDA or analogous
Governmental Authorities or Regulatory Authorities in the ROW Territory, and
(ii) any sections disclosing or concerning any Ongoing Trial Data included in
any such submissions, reasonably in advance of submission, and such Party shall,
prior to making such submission, reasonably consider the comments, if any, given
by the other Party; and
               (b) Any decision to initiate a recall or withdrawal of, or a
broad-based non-promotional information update to physicians about (e.g., a
“Dear Dr. Letter”), the Product in the US Territory shall be made by Eyetech and
any decision to initiate a recall or withdrawal of, or a broad-based
non-promotional information update to physicians about, the Product in the ROW
Territory shall be made by Pfizer. Before either Party initiates a recall,
withdrawal or broad-based non-promotional information update to physicians about
the Product, such Party shall, if reasonably practicable under the
circumstances, promptly and in good faith discuss the reasons therefor with the
other. In the event of any recall or withdrawal of, or broad-based
non-promotional information update to physicians about, the Product in the US
Territory, Eyetech shall be responsible for implementing any necessary action
and the associated costs thereof, and in the event of any recall or withdrawal
of, or broad-based non-promotional information update to physicians about, the
Product in the ROW Territory, Pfizer shall be responsible for implementing any
necessary action and the associated costs thereof.

27



--------------------------------------------------------------------------------



 



               (c) Pfizer will provide certain services relating to the US
Territory during a transitional period pursuant to the Amended and Restated
Regulatory Services Agreement. The fees payable to Pfizer by Eyetech for the
services provided by Pfizer under the Amended and Restated Regulatory Services
Agreement shall be included in Pfizer’s Quarterly Expense Report.
               (d) Notwithstanding Section 4.2, Section 4.3 or the exclusive
grant of rights to Pfizer in Section 3.1(a) and to Eyetech in Section 3.2,
Eyetech may open one or more clinical trial sites in the ROW Territory and
Pfizer may open one or more clinical trial sites in the US Territory, solely in
connection with clinical studies for the Product, the results of which are
intended for Eyetech’s use solely in the US Territory or Pfizer’s use solely in
the ROW Territory, as applicable. In the event that a Party intends to open any
clinical trial sites in the other Party’s Territory, such Party will provide the
other Party with written notice thereof, a copy of the protocol for the clinical
study, a list of the investigators, and any other documents or information
required by local Regulatory Authorities in such Territory. Pfizer will be
solely responsible for submitting the foregoing to the applicable Regulatory
Authorities in the ROW Territory and for any other communications with the
applicable Regulatory Authorities in the ROW Territory concerning any such
Eyetech clinical study, and Eyetech will be solely responsible for submitting
the foregoing to the applicable Regulatory Authorities in the US Territory and
for any other communications with the applicable Regulatory Authorities in the
US Territory concerning any such Pfizer clinical study. Without limiting the
generality of the foregoing, Eyetech shall have the right to reference Pfizer’s
clinical trial authorizations concerning the Product for purposes of
establishing and conducting such clinical trial sites in the ROW Territory, and
Pfizer shall have the right to reference Eyetech’s Investigational New Drug
applications for Product for purposes of establishing and conducting such
clinical trial sites in the US Territory.

28



--------------------------------------------------------------------------------



 



          4.8 Scientific Activities; Investigator Initiated Research; Medical
Education Grants. The Parties recognize that close coordination and sharing of
information with respect to proposed scientific and medical publications is
critical for the future success of the Product. Accordingly, to the extent
reasonably practicable, each Party agrees to: (a) provide the other Party with a
draft of all Product-related scientific publications proposed for submission by
such Party (“Proposed Submissions”), including manuscripts and meeting
abstracts, prior to such submission; and (b) meet on a regular basis, but no
less than**, to discuss, with respect to the Product, proposed, completed or
otherwise finalized investigator-initiated research, medical education grants,
and each Party’s planned or finalized publications, abstracts and oral
presentations; provided that, in the absence of an agreement between the Parties
to the contrary, no such sharing of information shall entitle the receiving
Party to use any data conferred therein or to exercise any approval right over
the other Party’s Proposed Submissions. For the avoidance of doubt, (x) Eyetech
shall have the sole right, but not the obligation, to fund
investigator-initiated research and medical education grants concerning the
Product or related disease state education in both the US Territory and the ROW
Territory, provided that any such funding directly concerning the Product in the
ROW Territory is solely to support Eyetech’s activities in the US Territory, and
(y) Pfizer shall have the sole right, but not the obligation, to fund
investigator-initiated research and medical education grants concerning the
Product or related disease state education in both the ROW Territory and the US
Territory, provided that any such funding directly concerning the Product in the
US Territory is solely to support Pfizer’s activities in the ROW Territory. Each
Party shall notify the other Party prior to commencement of any
investigator-initiated research funded by the notifying Party in such other
Party’s Territory, in order to provide such other Party with an opportunity to
provide, at such other Party’s discretion, feedback to the notifying Party
concerning such proposed research.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

29



--------------------------------------------------------------------------------



 



          4.9 Manufacturing and Supply.
               (a) Representatives of the Parties will meet at least ** (until
such time as otherwise mutually agreed by the Parties) in order to discuss
(i) worldwide quality assurance to ensure that all bulk drug substance and
starting materials (together, “Product Components”) and Product are manufactured
in accordance with the Parties’ quality standards; (ii) supply relationships
with third party manufacturers; (iii) any changes required by Law to the
approved specifications for the Product or any Product Component; and
(iv) forecasts for the Product and Product Components and inventory levels for
the Product and Product Components, and future logistic strategies and capacity
planning.
               (b) As of the Restatement Date, Eyetech shall assign to Pfizer,
subject to receipt of any required third party consents or approvals required as
a condition to such assignment (the “Required Consents”), each of the agreements
set forth in Schedule 4.9(b) pursuant to the Assignment and Assumption Agreement
for Manufacturing Agreements. If the Parties are not able to procure a Required
Consent, then Eyetech shall continue to provide Pfizer with the benefit of the
contract with the third party that refused to provide the Required Consent
pursuant to the Transitional Services Agreement between Eyetech and Pfizer. The
Parties acknowledge and agree that, subject to obtaining Required Consent with
respect to the assignment of the Degussa Agreement to Pfizer, and after the date
on which such Required Consent is obtained (“Assignment Date”):
                    (i) **
                    (ii) Pfizer shall, and hereby does, grant to Eyetech a
sublicense of Pfizer’s rights under Section 2.3(c) of the Degussa Agreement,
effective upon the Assignment Date;
 

**   This portion has been redacted pursuant to a confidential treatment
request.

30



--------------------------------------------------------------------------------



 



                    (iii) Pfizer shall not amend the Degussa Agreement or grant
to any third party any rights thereunder in any manner that would prevent, be
inconsistent with, or otherwise undermine the benefit to Eyetech of, the license
grants to Eyetech set forth in the immediately preceding clauses (i) and
(ii) above;
                    (iv) **
                    (v) In the event that Eyetech’s authorization is required in
order for Degussa or its third party subcontractor to use certain protocols
(“Eyetech Protocols”) to test API and/or Eyetech Product, or any component
thereof, on behalf of Pfizer under the Degussa Agreement, Eyetech shall provide
such authorization, provided, however, that in no event shall Eyetech be liable
for any use or non-use of such Eyetech Protocols.
               The Parties further acknowledge and agree that there may be other
agreements related to manufacturing and/or quality assurance of Product to which
Eyetech and/or Pfizer may be party(ies) and which may need to be amended or
otherwise addressed following the Restatement Date in connection with the
transactions contemplated under this Agreement, and each Party shall cooperate
with the other Party in undertaking such amendments or other actions.
               (c) Each Party will be responsible for ** (**%) of (x)**; (y)
Out-of-Pocket Costs of retesting Current Inventories and Other Components; and
(z) obsolescence, destruction and disposal costs, if any, for portions of the
Current Inventories and Other Components that become unusable. “Current
Inventories” means the inventories owned by the Parties on the Restatement Date
of (1) bulk drug substance; and (2) finished goods. ** The lot number, unit
cost, number of units, and Territorial designation of the Current Inventories as
of April 9, 2007, with respect to finished goods, and the Restatement Date with
respect to bulk drug substance are reflected on Schedule 4.9(c). Promptly after
the Restatement Date, the Parties shall update Schedule 4.9(c) to
 

**   This portion has been redacted pursuant to a confidential treatment
request.

31



--------------------------------------------------------------------------------



 



account for Current Inventories of finished goods as of the Restatement Date.
After the Restatement Date, each Party will own all Current Inventories
manufactured for such Party’s Territory. Eyetech will, and hereby does, transfer
to Pfizer title to all the starting materials for manufacture of the bulk drug
substance for Product in inventory as of the Restatement Date (the “Other
Components”) pursuant to the Bill of Sale. The inventory of, and Eyetech’s
direct, out-of-pocket costs for, Other Components as of the Restatement Date are
set forth on Schedule 4.9(c). Within ** days after the Restatement Date, Pfizer
shall pay Eyetech for Eyetech’s direct, out-of-pocket costs for Other Components
as of the Restatement Date. If and when any materials contained in either
Party’s Current Inventories or Other Components (which, for purposes of clarity,
shall include, with respect to Pfizer, the Other Components transferred to
Pfizer pursuant to this Section 4.9(c)) are deemed by such Party, based on
relevant factors including expiration date, results of retesting,
non-conformance with Product specifications in such Party’s Territory, or such
Party’s internal quality standards, to be unusable, such Party will provide
notice to the other Party describing the materials within the Current
Inventories and Other Components that such Party has deemed to be unusable. Any
amounts for which either Party is entitled to contribution from the other Party
pursuant to Section 4.9(c) will be included in such Party’s Quarterly Expense
Report.
               (d) The Parties acknowledge and agree that Pfizer currently holds
an inventory of certain pre-printed syringes and related components (“BD Luer
Lok Preprinted Syringes”) which were purchased by Pfizer to support certain line
trials and qualification runs, and that, to the extent that any such BD Luer Lok
Preprinted Syringes remain unused after the completion of such line trials and
qualification runs, Pfizer shall notify Eyetech of such remaining BD Luer Lok
Preprinted Syringes and Pfizer’s Out-of-Pocket Costs for procuring such BD Luer
Lok Preprinted Syringes from the relevant third party vendor. To the extent
requested by Eyetech, Pfizer will transfer title
 

**   This portion has been redacted pursuant to a confidential treatment
request.

32



--------------------------------------------------------------------------------



 



to, and Eyetech shall purchase, all such remaining BD Luer Lok Preprinted
Syringes, at Pfizer’s Out-of-Pocket Costs for procuring such BD Luer Lok
Preprinted Syringes.
               (e) Eyetech shall provide Pfizer, upon Pfizer’s reasonable
request, with copies of data and documentation in Eyetech’s possession or under
Eyetech’s control, which data and documentation relate to the manufacture,
process development and validation of Product Components or the Product.
               (f) Pursuant to the Bill of Sale, Eyetech shall transfer to
Pfizer title to capital equipment purchased by Eyetech for the manufacture of
bulk drug substance for Product at Degussa, which equipment is owned by Eyetech
and held in Eyetech’s name (“Eyetech Capital Equipment”); provided, that in the
event that such transfer does not occur prior to or as of the Restatement Date,
Pfizer will be entitled to use, and to enjoy all of the benefits of, such
Eyetech Capital Equipment in connection with the manufacture of bulk drug
substance for Product until such transfer has occurred.
               (g) With respect to capital equipment required for the
manufacture of finished Product at Gilead and purchased, or to be purchased, by
Pfizer, which equipment is or shall be owned by Pfizer and held in Pfizer’s name
and set forth on Schedule 4.9(g) (“Pfizer Capital Equipment”), Eyetech shall be
financially responsible for **% and Pfizer for **% of the capital expenditures
for such Pfizer Capital Equipment, together with the costs of the services
related thereto. For the avoidance of doubt, the above allocation of financial
responsibility shall apply to ** . The budget for the capital expenditure
amounts for Pfizer Capital Equipment and ** are set forth on Schedule 4.9(g),
which shall be updated by the Parties promptly after the Restatement Date to
reflect an updated budget and statement of costs of services related to the
Pfizer Capital Equipment as of the Restatement Date. Pfizer will charge Eyetech
for Eyetech’s share of the cost
 

**   This portion has been redacted pursuant to a confidential treatment
request.

33



--------------------------------------------------------------------------------



 



of such Pfizer Capital Equipment and related services in Pfizer’s Quarterly
Expense Report. Title to the Pfizer Capital Equipment installed, or to be
installed, at Gilead shall remain with Pfizer; provided, however, that Eyetech
will be entitled to use, and to enjoy all of the benefits of, such Pfizer
Capital Equipment in connection with the manufacture of finished Product.
          4.10 Analytical and Other Support Services. Pursuant to the
Transitional Services Agreement, Eyetech shall provide to Pfizer certain
services, including stability and analytical services related to the Product and
Product Components, which services are currently, or have been, provided to
Pfizer by Eyetech using Eyetech’s Cedar Knolls, New Jersey facility. The costs
of the transitional services provided by Eyetech under the Transitional Services
Agreement shall be included in Eyetech’s Quarterly Expense Report.
          4.11 Distribution. Pfizer will continue to provide certain logistics
services to Eyetech with respect to the distribution of the Product in the US
Territory pursuant to the Amended and Restated Distribution Agreement. The cost
of the services provided by Pfizer under the Amended and Restated Distribution
Agreement shall be included in Pfizer’s Quarterly Expense Report.
ARTICLE 5
COST SHARING
          5.1 Responsibility for Expenses. Other than as mutually agreed-upon by
the Parties, or as otherwise set forth in this Agreement or any Exhibit or
Schedule to this Agreement, after the Restatement Date, Pfizer will be
responsible for 100% of the internal and external development, marketing,
regulatory expenses, and cost of goods sold, relating to the sale of Product in
the ROW Territory, and Eyetech will be responsible for 100% of the internal and
external development, marketing, regulatory costs, and cost of goods sold,
relating to the sale of Product in the US

34



--------------------------------------------------------------------------------



 



Territory. Promptly, but no later than ** after the Restatement Date, the
Parties will perform a preliminary reconciliation pursuant to the Collaboration
Agreement in order to settle all expense and Net Sales sharing with respect to
the Product under the Prior Agreements and the Original License Agreement for
all periods prior to the Restatement Date, and a final reconciliation to settle
all such expense and Net Sales sharing no later than ** after the Restatement
Date.
          5.2 Reconciliation of Expenses.
               (a) Within ** days after the end of each calendar quarter during
the term of this Agreement, each Party shall provide the other Party with a
statement of the expenses relating to the Product, if any, incurred by such
Party during such calendar quarter (or, with respect to the first such
reconciliation, all prior periods following the Restatement Date through the end
of such calendar quarter) for which such Party is entitled to reimbursement from
the other Party pursuant to this Agreement or any other Transaction Agreement,
as well as the details of adjustments, if any, to be made to the amounts
submitted by such Party for previous calendar quarters (such reports, “Quarterly
Expense Reports”). The Quarterly Expense Reports shall be substantially in the
form of Exhibit 5.2(a) to this Agreement.
               (b) The Party entitled to receive payment from the other Party,
as set forth in the report prepared and delivered in accordance with
Section 5.2(a) shall issue an invoice to the other Party reflecting the net
amount payable, and such amount shall be paid by the Party owing such net amount
to the other Party within ** after such invoice is delivered.
          5.3 Offset. Any amount payable by either Party pursuant to Section 5.1
or 5.2 may be offset against any other amounts then payable to such Party under
this Agreement or any other Transaction Agreement.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

35



--------------------------------------------------------------------------------



 



ARTICLE 6
THIRD PARTY ROYALTIES
          6.1 Payment of Third Party Royalties.
               (a) Pfizer shall be responsible for all royalties payable to
third parties based on sales of the Product in the ROW Territory. For the
avoidance of doubt, in the event that any withholding or other taxes are payable
by Pfizer on any such payments due to the Eyetech Third Party Licensors with
respect to sales in the ROW Territory, then Pfizer shall make such tax payments
in addition to making the payments to Eyetech set forth in the immediately
preceding sentence. If any withholding or other taxes are payable by Eyetech on
any such payments due to the Eyetech Third Party Licensors with respect to sales
in the ROW Territory, and such taxes are not deductible from the royalty
payments due to the Eyetech Third Party Licensors, then Pfizer shall pay to
Eyetech an additional amount equal to such taxes. Pfizer shall indemnify Eyetech
and its Affiliates and their respective directors, officers, employees and
agents from and against any liability with respect to withholding or other taxes
that are payable by Pfizer or Eyetech on any royalty payments due to Eyetech
Third Party Licensors with respect to sales in the ROW Territory. The Parties
shall establish such procedures as are reasonably necessary to permit them to
reconcile Eyetech’s actual payments to the Eyetech Third Party Licensors with
Pfizer’s payments to Eyetech under this Section 6.1. Notwithstanding the
foregoing provisions of this Section 6.1, Pfizer shall not have any
responsibility for withholding taxes that become payable solely as a result of
an assignment by Eyetech of Eyetech’s rights to receive payments from Pfizer to
an Affiliate of Eyetech or other third party.
               (b) With respect to Pfizer’s responsibility for the payments of
royalties payable by Eyetech to Eyetech Third Party Licensors payable based on
Net Sales of the Product in the ROW Territory, Eyetech shall send Pfizer an
invoice that shall be based on Pfizer’s report of Net

36



--------------------------------------------------------------------------------



 



Sales pursuant to Section 6.2, and Pfizer will pay the amount reflected on such
invoice within ** after such invoice is delivered by Eyetech. For the purposes
of determining the amount of third party royalties due for the relevant Pfizer
Quarter, the amount of Net Sales in any foreign currency shall be converted by
Pfizer into United States dollars in a manner consistent with Pfizer’s normal
practices used to prepare its audited financial reports; provided that such
practices use a widely accepted source of published exchange rates.
          6.2 Net Sales Reports. Pfizer shall provide Eyetech with a report of
Net Sales with respect to each Pfizer Quarter within ** after the end of each
calendar quarter, which report shall identify, on a country-by-country basis,
the Product and the Net Sales of each such Product; ** . Net Sales reports shall
be kept confidential by Eyetech and not disclosed to any other party other than
Eyetech Third Party Licensors and their respective accountants and Boards of
Directors.
ARTICLE 7
PAYMENT TERMS; RECORD-KEEPING; AUDIT RIGHTS
          7.1 Payment Currency. All amounts due under this Agreement shall be
paid to the designated Party in United States dollars.
          7.2 Payments. All payments under this Agreement shall be made on or
before the due date by electronic transfer in immediately available funds to the
respective account designated in writing by each Party at least five
(5) Business Days before the payment is due. All payments under this Agreement
shall bear interest from the date due until paid at a rate equal to the prime
rate of Citibank, NA as announced on the date such payment was due plus three
percent (3%), compounded on a calendar quarterly basis. In addition, the Party
liable for late payment shall reimburse the other Party for all reasonable costs
and expenses, including without limitation reasonable attorneys’ fees and legal
expenses, incurred in the collection of late payments.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

37



--------------------------------------------------------------------------------



 



          7.3 Books and Records. Each Party shall keep comprehensive books and
records relating to this Agreement in accordance with GAAP. Such books and
records shall include all information subject to audit pursuant to Section 7.4
including all expenses incurred or paid and any other costs incurred for which
the other Party is responsible pursuant to this Agreement, and in the case of
Pfizer, all books and records setting forth gross sales and Net Sales in the ROW
Territory. All such books and records shall be maintained for three (3) Years
following the relevant Year or such longer period as is required by Law.
          7.4 Audits. These audit and adjustment provisions apply with respect
to all payments due from one Party to another pursuant to this Agreement. Each
Party shall have the right to have the applicable books and records of the other
Party audited by a nationally recognized independent certified public
accountant, selected by a Party (as to which firm the other Party has no
reasonable objection), under appropriate confidentiality provisions reasonably
acceptable to the accounting firm conducting the audit, for the sole purpose of
verifying the accuracy of all financial, accounting and numerical information
and calculations under this Agreement. Any such audit shall be conducted no more
than once each Year during the term of this Agreement, shall be limited to
payments due within the prior three (3) Years, and shall be conducted upon at
least thirty (30) days’ advance notice during normal business hours and in a
manner that does not interfere unreasonably with the business of the audited
entity. The results of any such audit shall be delivered in writing to each
Party and shall be binding absent manifest error. Any underpayment or
overbilling determined by such audit shall promptly be paid or refunded by the
audited Party. If the audited Party has underpaid or overbilled amounts due
under this Agreement by more than five percent (5%) over any reporting period,
the audited Party shall also reimburse the other Party for the cost of such
audit (with the cost of the audit to be paid by the auditing Party in all other
cases),

38



--------------------------------------------------------------------------------



 



plus interest at the interest rate set forth in Section 7.2, from the date of
any such underpayment or overpayment.
ARTICLE 8
CONFIDENTIALITY AND PUBLICITY
          8.1 Confidentiality. During the term of this Agreement and for **
after the termination of this Agreement, each Party shall maintain Confidential
Information provided by the other Party in confidence, and shall not disclose,
divulge or otherwise communicate such Confidential Information to others, or use
it for any purpose other than as permitted under this Agreement. The receiving
Party shall have the right to disclose Confidential Information received from
the other Party to Governmental Authorities to the extent reasonably required or
desirable to secure approval for marketing of the Product (provided that the
receiving Party shall use reasonable efforts to secure confidential treatment
thereof), and to preclinical and clinical investigators where reasonably
necessary or desirable for their information to the extent normal and usual in
the custom of the trade and under a confidentiality agreement with provisions
governing confidentiality and non-use substantially the same as those contained
herein.
          8.2 Publicity Related to this Agreement. The Parties recognize that
each Party may from time to time desire to issue press releases and make other
public statements or disclosures regarding the existence or terms of this
Agreement. In such event, the Party desiring to issue a press release or make a
public statement or disclosure shall provide the other Party with a copy of the
proposed press release, statement or disclosure for review and approval in
advance, which advance approval shall not be unreasonably withheld, conditioned
or delayed. No other public statement or disclosure concerning the existence or
terms of this Agreement shall be made, either directly or indirectly, by either
Party hereto, without first obtaining the written approval of the
 

**   This portion has been redacted pursuant to a confidential treatment
request.

39



--------------------------------------------------------------------------------



 



other Party. Once any public statement or disclosure has been approved in
accordance with this Section, then either Party may appropriately communicate
information contained in such permitted statement or disclosure. Notwithstanding
the foregoing provisions of Section 8.1 or this Section 8.2, a Party may
(a) disclose the existence and terms of the this Agreement where required, as
reasonably determined by the disclosing Party, by applicable Law, by applicable
stock exchange, including Nasdaq, regulation or by order or other ruling of a
competent court, and (b) disclose the existence and terms of the this Agreement
under obligations of confidentiality to agents, advisors, contractors, investors
and sublicensees, and to potential agents, advisors, contractors, investors and
sublicensees, in connection with such Party’s activities hereunder and in
connection with such Party’s financing activities, provided that, in the case of
any such public disclosure, the disclosing Party provides the other Party with a
copy of the proposed text of such announcement sufficiently in advance of the
scheduled release or publication thereof to afford such other Party a reasonable
opportunity to review and comment upon the proposed text. Furthermore,
notwithstanding anything in this Agreement to the contrary, each Party shall
have the right to publicly announce or disclose, without having to first submit
such announcement for review and/or approval by the other Party, any information
concerning such Party’s development and commercialization of the Product in
accordance with this Agreement, excluding any information relating to the other
Party or any arrangement with the other Party contemplated under this Agreement
(unless such information has already been approved by the other Party for public
disclosure).
          8.3 Applicability of Obligations to Affiliates, Employees, Directors,
Agents, Independent Contractors and Consultants. The confidentiality obligations
of the Parties under this Article 8 shall be applicable to Parties, as well as
their respective Affiliates, employees, directors, agents, independent
contractors and consultants.

40



--------------------------------------------------------------------------------



 



ARTICLE 9
PATENTS AND TRADEMARKS
          9.1 Third Party License Agreements. The Parties acknowledge that the
provisions of this Article 9 are subject in all respects to the provisions of
any license agreements between Eyetech and Eyetech Third Party Licensors and the
obligations of Eyetech and the rights of Pfizer under this Article 9 are limited
accordingly. Eyetech and Pfizer shall, within the foregoing constraints,
cooperate in the continued prosecution and maintenance by Eyetech or Gilead of
the Eyetech Patent Rights listed on Schedule 1.21 and licensed to Eyetech by
Gilead.
          9.2 Disclosure of Patent Applications and Proceedings. Eyetech shall
disclose to Pfizer, within a reasonable time period prior to filing thereof,
(i) the complete texts of all national stage entry, continuation or divisional
patent applications within the Eyetech Patent Rights contemplated to be filed in
the ROW Territory by Eyetech, or by Eyetech’s licensors to the extent Eyetech is
permitted to provide such texts to Pfizer under the terms of Eyetech’s
agreements with such licensors, and (ii) the complete texts of all US patent
applications corresponding to the Eyetech Patent Rights in the ROW Territory set
forth in clause (i) above contemplated to be filed in the US Territory by
Eyetech, or by Eyetech’s licensors to the extent Eyetech is permitted to provide
such texts to Pfizer under the terms of Eyetech’s agreements with such
licensors. Pfizer shall have the right to review all such applications and make
recommendations to Eyetech concerning such applications, as well as the texts of
any filed patent applications, information received concerning the institution
or possible institution of any opposition, revocation or any official proceeding
involving patents and patent applications within the Eyetech Patent Rights
prosecuted and/or maintained by Eyetech, or by Eyetech’s licensors to the extent
Eyetech receives such information, anywhere in the ROW Territory. Pfizer shall
have the right to review all such applications and other proceedings and make
recommendations to Eyetech, and to Eyetech’s licensors if permitted

41



--------------------------------------------------------------------------------



 



under the terms of Eyetech’s agreements with such licensors, concerning such
applications and proceedings and their conduct. Eyetech agrees, subject to any
limitations set forth in Eyetech’s agreements with Eyetech’s licensors, to keep
Pfizer promptly and fully informed of the course of such patent prosecution and
other proceedings including by providing Pfizer with copies of all substantive
communications submitted to or received from patent offices throughout the ROW
Territory and the US Territory. Pfizer shall provide such patent consultation at
no cost to Eyetech or its licensors, and shall hold all information disclosed to
it under this Section 9.2 as confidential subject to the provisions of Article 9
of this Agreement.
          9.3 Prosecution and Maintenance; Costs.
               (a) Eyetech shall not abandon any Eyetech Patent Rights in the
ROW Territory with respect to which Eyetech controls prosecution and maintenance
activities, either directly or through step-in rights granted to Eyetech in any
third party license agreement, without at least 60 days’ prior notice of such
abandonment to Pfizer. If Eyetech decides to abandon any such Eyetech Patent
Rights in the ROW Territory, Pfizer shall have the option to continue the
prosecution and maintenance of such Eyetech Patent Rights in Eyetech’s name at
Pfizer’s expense, subject to any limitations set forth in Eyetech’s agreements
with Eyetech’s licensors. If Pfizer desires that Eyetech file any application
within the Eyetech Patent Rights for a patent in specific countries in the ROW
Territory, or file any patent applications in the ROW Territory on improvements
and variations upon inventions disclosed in the Eyetech Patent Rights and
relating to the Product, Pfizer shall advise Eyetech of such countries or
improvements, variations or inventions, as the case may be. Eyetech shall
consider Pfizer’s request in good faith and, unless Eyetech does not possess all
legal rights necessary to make such filing, Eyetech shall file the requested
patent application, and Pfizer shall pay all reasonable expenses, including
reasonable fees for patent counsel, for filing

42



--------------------------------------------------------------------------------



 



and for prosecuting such requested patent applications. Pfizer shall have
reasonable access to all documentation, filings and communications to or from
the respective patent offices in the ROW Territory with respect to such Eyetech
Patent Rights, and shall be kept advised as to the status of all pending
applications to the extent pertaining to the Product in the ROW Territory and to
the extent Eyetech is able to provide such access, it being understood that all
such documentation, filings and communications shall constitute Confidential
Information of Eyetech. Pfizer shall be responsible for all of the Parties’
patent prosecution and maintenance costs relating to the Eyetech Patent Rights
in the ROW Territory. Pfizer shall reimburse Eyetech for all such ROW Territory
costs within thirty (30) days after receiving any invoice from Eyetech for such
costs.
               (b) With respect to Joint Patent Rights, the Parties agree to
select outside counsel acceptable to both Parties to file, prosecute and
maintain such Joint Patent Rights in both Parties’ names. Such outside counsel
shall provide both Parties with copies of all substantive correspondence and
other communications from and with opportunities to review and comment in
advance on all substantive correspondence to and filings with any patent office
relating to the filing, prosecution and maintenance of such Joint Patent Rights.
The costs, fees and expenses related to the filing, prosecution and maintenance
of Joint Patent Rights in the US Territory shall be paid by Eyetech and in the
ROW Territory shall be paid by Pfizer.
          9.4 Third Party Infringement Actions.
               (a) If any third party shall in the reasonable opinion of either
Party, within any country in the ROW Territory, infringe any Eyetech Patent
Rights through infringing activities in the Field, the Party learning of such
infringement shall promptly notify the other Party and provide it with any
available evidence of such possible infringement. As between Pfizer and Eyetech,
and subject to any rights retained by Eyetech’s licensors, Pfizer shall have the
first right to bring suit

43



--------------------------------------------------------------------------------



 



and to take action against such infringer in its own name, or in the name of
Eyetech (or Eyetech’s licensor, to the extent Eyetech possesses the rights
necessary to enable Pfizer to join such licensor under the terms of Eyetech’s
license agreement with such licensor; provided that Eyetech shall have no
liability for any failure of such licensor to appear or cooperate in such
action) where necessary, in which case Pfizer shall control the prosecution of
any such suit or claim, including without limitation the choice of counsel, and
shall have the exclusive right to settle or dispose of any such suit or claim.
Notwithstanding anything to the contrary in this Section 9.4, but subject to any
legal obligations of Eyetech to its licensors with respect to Eyetech Patent
Rights, if Pfizer fails to initiate a suit or take other appropriate action that
it has the initial right to initiate or take pursuant to this Section 9.4 within
ninety (90) days after becoming aware of the basis for such suit or action, then
Eyetech may, in its discretion, provide Pfizer with written notice of Eyetech’s
intent to initiate a suit or take other appropriate action. If Eyetech provides
such notice and Pfizer fails to initiate a suit or take such other appropriate
action within thirty (30) days after receipt of such notice from Eyetech, then
Eyetech shall have the right to initiate a suit or take other appropriate action
that it believes is reasonably required to protect the intellectual property
rights at issue. The proceeds of any recovery, court award or settlement of such
action shall, after any required payments to Eyetech’s licensors, first be
applied to reimburse the Parties for the costs and expenses of such prosecution
and the balance shall be paid to the Party that initiated the suit or action.
               (b) If any third party shall in the reasonable opinion of either
Party, within any country in the other Party’s Territory, infringe any Joint
Patent Rights through the manufacture, use, offer for sale, sale or importation
of a product that is, or is reasonably likely to be, competitive with any
Product that such other Party has rights to commercialize in such other Party’s
Territory, such Party shall promptly notify the other Party and provide it with
any available evidence of such

44



--------------------------------------------------------------------------------



 



possible infringement. The Party having rights to commercialize the applicable
Product in such Territory shall have the right to bring a suit or take other
appropriate action with respect to such infringement of Joint Patent Rights in
such Territory. The proceeds of any recovery, court award or settlement of such
action shall be paid to the Party that initiated such suit or action.
          9.5 Patent Term Extensions. The Parties shall cooperate, if necessary
and appropriate, with each other in gaining patent term extension wherever
applicable to Eyetech Patent Rights in the ROW Territory. The Parties shall, if
necessary and appropriate, use reasonable efforts to agree upon a joint strategy
relating to patent term extensions, but, in the absence of mutual agreement,
Pfizer will have final decision-making authority over extension of any Eyetech
Patent Right in the ROW Territory. Pfizer shall be responsible for the costs of
seeking and/or obtaining patent term extensions relating to such Eyetech Patent
Rights in the ROW Territory.
          9.6 Product Labeling. In the ROW Territory, subject to Section 9.8,
Pfizer shall be the only Party identified on all Product package inserts, trade
packages, packaging, samples, and marketing and promotional materials.
          9.7 Pfizer Trademark. For a period not to exceed ** after the
Restatement Date, except with respect to Product inventory and packaging for, or
any materials or articles accompanying or affixed to, the Product existing or
in-process as of the Restatement Date (collectively, “Packaging Materials”), for
which such period shall not exceed ** after the Restatement Date, Pfizer grants
to Eyetech the non-exclusive right, free of charge, to use the Pfizer name and
logo in the US Territory solely in connection with the packaging, sale,
marketing, advertising, disposition and distribution of Product, Packaging
Materials or advertising and promotional materials, in each case that were in
existence as of the Restatement Date, but only to the extent the Pfizer name and
logo were used by Eyetech for such purposes prior to the Restatement Date in
connection with the Product. The
 

**   This portion has been redacted pursuant to a confidential treatment
request.

45



--------------------------------------------------------------------------------



 



purpose of the license granted in this Section 9.7 is to provide Eyetech with a
reasonable transitional period in which to prepare materials for the packaging,
sale, marketing, advertising, disposition and distribution of the Product in the
US Territory that do not contain the Pfizer name or logo. Eyetech agrees to use
its commercially reasonable efforts to discontinue its use of Pfizer’s name and
logo as soon as commercially practicable after the Restatement Date.
          9.8 Trademarks. For the term of this Agreement, Eyetech grants to
Pfizer the non-exclusive right, free of charge, to use the Trademarks in the ROW
Territory solely for purposes of marketing and promoting Product in the ROW
Territory in accordance with this Agreement. For a period of ** after the
Reinstatement Date, Eyetech also grants to Pfizer the non-exclusive right, free
of charge, to use the Eyetech name and logo in the ROW Territory solely for
purposes of packaging, distributing, marketing and promoting Product in the ROW
Territory in accordance with this Agreement, but only to the extent that (a) the
Eyetech name and logo were used by Pfizer for such purposes prior to the
Restatement Date in connection with the Product, and (b) Pfizer uses its
commercially reasonable efforts to discontinue its use of the Eyetech name and
logo as soon as commercially practicable after the Restatement Date. If Pfizer
reasonably determines that, despite such commercially reasonable efforts,
applicable Law in the ROW Territory requires Pfizer to continue to use the
Eyetech name and logo beyond the ** period, then such ** period shall be
extended until such time as Pfizer is able to discontinue Pfizer’s use of the
Eyetech name and logo in the ROW Territory without violating applicable Law,
provided, that Pfizer shall continue to use commercially reasonable efforts to
effect such discontinuance, including without limitation obtaining all required
approvals from Regulatory Authorities or Governmental Authorities in the ROW
Territory, as soon as commercially practicable within such extended period of
time.
 

**   This portion has been redacted pursuant to a confidential treatment
request.

46



--------------------------------------------------------------------------------



 



          9.9 Trademark Ownership. Eyetech shall remain the owner of the Eyetech
name and logo and the Trademarks and the goodwill pertaining thereto, and Pfizer
shall remain the owner of the Pfizer name and logo and the MACUVERSE trademark
and the goodwill pertaining thereto. Eyetech shall be solely responsible for
registering and maintaining the Eyetech name and logo and the Trademarks in the
ROW Territory. Except as contemplated herein, Eyetech shall have no rights in or
to the Pfizer name or logo or MACUVERSE trademark or the goodwill pertaining
thereto. Except as contemplated herein, Pfizer shall have no rights in the
Eyetech name or logo or Trademarks or the goodwill pertaining thereto. It is the
Parties’ intention to utilize a single trademark for the Product throughout the
Territory. Accordingly, Pfizer agrees to use the Trademarks for the Product in
the ROW Territory, provided, however, if any Governmental Authority fails to
approve MACUGEN as the trademark for the Product, or if Pfizer reasonably
determines that use of any of the Trademarks may violate the rights of any third
party in the ROW Territory, then the Parties shall jointly select an alternative
trademark for the Product in the applicable country in the ROW Territory. In
either event, Eyetech shall be solely responsible for registering and
maintaining such alternative trademark in the ROW Territory and shall be the
owner thereof. Pfizer shall not register or seek to register any of the
Trademarks or any alternative trademark selected by the Parties in any country
of the ROW Territory. Pfizer shall be responsible for the cost in the ROW
Territory of registering and maintaining the Trademarks and any alternative
trademark for the Product.
          9.10 Trademark Infringement. Each Party shall promptly notify the
other Party of any infringement of or challenge to any Trademarks in the ROW
Territory, or of any infringement or alleged infringement of or challenge to any
third party trademark in connection with the use of any Trademarks in the ROW
Territory, whether actual or threatened, which comes to the notice of such

47



--------------------------------------------------------------------------------



 



Party. In respect of the defense and infringement of such Trademarks or third
party trademark, as the case may be, in the ROW Territory, as between Pfizer and
Eyetech, Pfizer shall have the first right, at its sole cost and expense, to
bring suit and to take action against such infringer or challenger or to defend
any suits or challenges from a third party, in which case Pfizer shall control
the prosecution and/or defense of any such suit or claim, including without
limitation, the choice of counsel, and shall have the exclusive right to settle
or dispose of any such suit or claim. Eyetech shall provide reasonable
assistance and co-operation as Pfizer may reasonably request, at Pfizer’s sole
cost and expense. If Pfizer fails to initiate a suit or take other appropriate
action that it has the initial right to initiate or take pursuant to this
Section 9.10, within ninety (90) days after becoming aware of the basis for such
suit or action, then Eyetech may, in its discretion, provide Pfizer with written
notice of Eyetech’s intent to initiate a suit or take other appropriate action.
If Eyetech provides such notice and Pfizer fails to initiate a suit or take such
appropriate action within thirty (30) days after receipt of such notice from
Eyetech, then Eyetech shall have the right to initiate a suit or take other
appropriate action that it believes is reasonably required to protect the
intellectual property rights at issue. The proceeds of any recovery, court award
or settlement of such action shall first be applied to reimburse the Parties for
the costs and expenses of such prosecution and/or defense and the balance shall
be to the Party that initiates such suit or action.
          9.11 Quality Control. Pfizer shall have the right to exercise quality
control over Eyetech’s use of the Pfizer name and logo, and Eyetech shall have
the right to exercise quality control over Pfizer’s use of the Eyetech name and
logo and the Trademarks, in each instance to a degree necessary to maintain the
validity of the licensed trademarks and to protect the goodwill associated
therewith. Each Party acknowledges that the quality of the Product sold by the
other Party immediately prior to the Restatement Date (and associated packaging,
marketing, and

48



--------------------------------------------------------------------------------



 



advertising materials) is adequate for this purpose. Accordingly, each Party
shall, in its packaging, sale, marketing, advertising, disposition and
distribution of the Product adhere to a level of quality consistent with the
level in effect for the packaging, sale, marketing, advertising, disposition and
distribution of the Product by such Party immediately prior to the Restatement
Date.
          9.12 Joint Inventions. The Parties shall jointly own all inventions
(a) conceived jointly by employees, agents and consultants of Eyetech, on the
one hand, and employees, agents and consultants of Pfizer, on the other hand,
during the term of this Agreement, or (b) conceived by consultants engaged
jointly by Eyetech and Pfizer during the term of this Agreement in the course of
such consultants’ joint engagement (“Joint Inventions”). Subject to the licenses
and other provisions of this Agreement, each Party shall have the unrestricted
right to use and license Joint Inventions without obtaining consent from, or
accounting to, the other Party. For purposes of determining whether an invention
is a Joint Invention, questions of inventorship shall be resolved in accordance
with United States patent laws.
ARTICLE 10
REPRESENTATIONS, WARRANTIES AND COVENANTS
          10.1 Eyetech Representations and Warranties. Eyetech hereby represents
and warrants, as of the date hereof, to Pfizer as follows:
               (a) Eyetech has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Eyetech have been duly
and validly authorized and approved by proper corporate action on the part of
Eyetech, and Eyetech has taken all other action required by Law, its certificate
of incorporation or by-laws or any agreement to which it is a party or by which
it or its assets are bound required to authorize such execution, delivery and
performance. Assuming due authorization, execution and delivery on the part of
Pfizer, this Agreement constitutes a legal, valid

49



--------------------------------------------------------------------------------



 



and binding obligation of Eyetech, enforceable against Eyetech in accordance
with its respective terms.
               (b) The execution and delivery of this Agreement by Eyetech and
the performance by Eyetech contemplated hereunder will not violate any
ordinance, Law, decree or government regulation or any order of any court or
other governmental department, authority, agency or instrumentality therein.
               (c) Neither the execution and delivery of this Agreement nor the
performance hereof by Eyetech requires Eyetech to obtain any permits,
authorizations or consents from any governmental body or from any other person,
firm or corporation, and such execution, delivery and performance will not
result in the breach of or give rise to any termination of any agreement or
contract to which Eyetech may be a party which relates to the Eyetech Patent
Rights, Eyetech Technical Information, the Compound or the Product.
               (d) There is no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal, regulatory or otherwise, in law or in equity,
pending or, to the best knowledge of Eyetech, threatened against Eyetech or its
Affiliates in connection with the Compound, the Product or any Eyetech Patent
Rights or against or relating to the transactions contemplated by this Agreement
          10.2 Pfizer Representations and Warranties. Pfizer hereby represents
and warrants, as of the date hereof, to Eyetech as follows:
               (a) Pfizer has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Pfizer have been duly
and validly authorized and approved by proper corporate action on the part of
Pfizer, and Pfizer has taken all other action required by Law, its

50



--------------------------------------------------------------------------------



 



certificate of incorporation or by-laws or any agreement to which it is a party
or by which it or its assets are bound required to authorize such execution,
delivery and performance. Assuming due authorization, execution and delivery on
the part of Eyetech, this Agreement constitutes a legal, valid and binding
obligation of Pfizer, enforceable against Pfizer in accordance with its
respective terms.
               (b) The execution and delivery of this Agreement and the
performance by Pfizer contemplated hereunder will not violate any state, federal
or other statute or regulation or any order of any court or other governmental
department, authority, agency or instrumentality therein.
               (c) There is no action, claim, demand, suit, proceeding,
arbitration, grievance, citation, summons, subpoena, inquiry or investigation of
any nature, civil, criminal, regulatory or otherwise, in law or in equity,
pending or relating to or, to the knowledge of Pfizer, threatened against Pfizer
in connection with or relating to the transactions contemplated by this
Agreement, and assuming the accuracy of the representations and warranties of
Eyetech contained herein, Pfizer is unaware and has no reason to be aware of any
basis for the foregoing.
               (d) Neither the execution and delivery of this Agreement nor the
performance hereof by Pfizer requires Pfizer to obtain any permits,
authorizations or consents from any governmental body or from any other person,
firm or corporation and such execution, delivery and performance will not result
in the breach of or give rise to any termination of any agreement or contract to
which Pfizer may be a party, except that which would not reasonably be expected
to adversely affect the ability of Pfizer to perform its obligations under this
Agreement.
          10.3 Eyetech Covenants. Eyetech covenants and agrees that, subject to
Pfizer’s and its sublicensees’ performance of their obligations under this
Agreement (including such obligations relating to third party royalties),
Eyetech shall use commercially reasonable efforts to maintain the

51



--------------------------------------------------------------------------------



 



Isis License, Gilead License and Nektar License in good standing and not to take
any actions (or omit or fail to take any actions) which would result in a breach
of any of such license agreements. Eyetech agrees that it shall not amend,
modify or supplement any of the Isis License, Gilead License or Nektar License
in any manner that would adversely affect Pfizer’s rights under this Agreement
without the consent of Pfizer. In addition, Eyetech shall not sell, assign,
convey, pledge, hypothecate or otherwise transfer any of the Isis License,
Gilead License or Nektar License or Eyetech’s rights or obligations thereunder,
or otherwise make any commitments or offers in a manner that conflicts with
Pfizer’s rights hereunder without the consent of Pfizer. Eyetech shall
immediately notify Pfizer upon receipt by Eyetech or its Affiliates of any
notice from Gilead, Isis or Nektar of such party’s intent to terminate Eyetech’s
rights, exercise its respective rights or remedies thereunder, or otherwise take
any action that may adversely affect Pfizer’s rights under this Agreement.
          10.4 No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL
BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, OR
FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 10.4 IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER THIS AGREEMENT WITH RESPECT TO THIRD PARTY CLAIMS.

52



--------------------------------------------------------------------------------



 



ARTICLE 11
INDEMNIFICATION
          11.1 General Indemnification in Favor of Pfizer.
               (a) Eyetech shall indemnify, defend and hold Pfizer Parties
harmless from and against any and all Losses incurred, suffered or sustained by
Pfizer Parties or to which Pfizer Parties become subject, arising out of or
resulting from:
                    (i) any misrepresentation or breach of any representation,
warranty, covenant or agreement made by Eyetech in this Agreement; or
                    (ii) any third party claims, actions, suits, proceedings,
liabilities or obligations (“Third Party Claims”) arising out of or resulting
from:
                         (aa) any misrepresentation or breach of any
representation, warranty, covenant or agreement made by Eyetech in this
Agreement; or
                         (bb) the advertising, promotion, distribution,
manufacture, use, sale or importation of the Product by or on behalf of Eyetech
or any of its Affiliates or licensees (except Pfizer), including without
limitation all Third Party Claims involving death or bodily injury caused or
allegedly caused by such use or sale of the Product; or
                         (cc) the gross negligence, recklessness or willful
misconduct of Eyetech Parties in connection with Eyetech’s performance of this
Agreement.
For purposes of this Article 11, “Pfizer Parties” means Pfizer and its
Affiliates and their respective agents, directors, officers and employees.

53



--------------------------------------------------------------------------------



 



               (b) None of the indemnities in Section 11.1(a) shall apply to the
extent that any Loss is the result of any breach of this Agreement by Pfizer or
of any gross negligence, recklessness or willful misconduct of Pfizer Parties.
          11.2 General Indemnification in Favor of Eyetech.
               (a) Pfizer shall indemnify, defend and hold Eyetech Parties
harmless from and against any and all Losses incurred, suffered or sustained by
Eyetech Parties or to which Eyetech Parties become subject, arising out of or
resulting from:
                    (i) any misrepresentation or breach of any representation,
warranty, covenant or agreement made by Pfizer in this Agreement; or
                    (ii) any Third Party Claims arising out of or resulting
from:
                         (aa) any misrepresentation or breach of any
representation, warranty, covenant or agreement made by Pfizer in this
Agreement; or
                         (bb) the advertising, promotion, distribution,
manufacture, use, sale or importation of the Product by or on behalf of Pfizer
or any of its Affiliates or licensees (except Eyetech), including without
limitation all Third Party Claims involving death or bodily injury caused or
allegedly caused by such use or sale of the Product; or
                         (cc) the gross negligence, recklessness or willful
misconduct of Pfizer Parties in connection with Pfizer’s performance of this
Agreement.
For purposes of this Article 11, “Eyetech Parties” means Eyetech and its
Affiliates and their respective agents, directors, officers and employees.

54



--------------------------------------------------------------------------------



 



               (b) None of the indemnities in Section 11.2(a) shall apply to the
extent that any Loss is the result of any breach of this Agreement by Eyetech or
of any gross negligence, recklessness or willful misconduct of Eyetech Parties.
ARTICLE 12
TERM
          12.1 This Agreement shall be effective as of the date first set forth
above and shall remain in effect until terminated pursuant to Article 13.
ARTICLE 13
TERMINATION
          13.1 Termination for Convenience. Pfizer shall have the right to
terminate this Agreement at any time for any reason in its sole discretion upon
written notice to Eyetech, such termination to be effective sixty (60) days
after the date of such notice.
          13.2 Termination for Breach. If either Pfizer or Eyetech materially
breaches or materially defaults in the performance or observance of any of the
provisions of this Agreement, such breach or default has a material adverse
effect on the benefits reasonably anticipated by the non-breaching Party, and
such breach or default is not cured within ninety (90) days after the giving of
notice by the other Party specifying such breach or default, then the other
Party shall have the right to terminate this Agreement forthwith, such
termination to be effective upon the expiration of such ninety (90)-day notice
period. For the purpose of this Section 13.2, a material breach or material
default in the performance of any of the provisions of this Agreement shall
include a material inaccuracy in any warranty or representation contained
herein.
          13.3 Effects of Termination. Upon any termination of this Agreement:
               (a) the licenses set forth in Sections 3.1 and 9.8 shall
terminate;
               (b) the rights and licenses set forth in Sections 3.2 and 9.7
shall survive;

55



--------------------------------------------------------------------------------



 



               (c) Eyetech’s right to receive all third party royalty payments
due and owing under Article 5 hereof as of the effective date of such
termination shall survive;
               (d) each Party’s right to recover against the other Party for any
breaches of any representations, warranties, covenants and agreements of such
other Party under this Agreement as of the effective date of such termination
shall survive;
               (e) the provisions of Sections 7.3, 7.4, and this Section 13.3,
and Articles 8, 11 and 14, shall survive;
               (f) Pfizer shall promptly and in no event later than sixty
(60) days after termination (i) transfer to Eyetech ownership of all
governmental or regulatory filings and approvals relating to Product (including,
without limitation, any marketing approvals), (ii) deliver to Eyetech all
pre-clinical and clinical data and information in Pfizer’s possession or control
relating to the Product, (iii) deliver to Eyetech copies of all reports,
records, regulatory correspondence and other materials in Pfizer’s possession or
control relating to the pre-clinical and clinical development, regulatory
approval, manufacture, distribution and sales of Product, including without
limitation all information contained in the centralized global safety database
established and maintained by Pfizer, and (iv) deliver to Eyetech all data and
information relating to process conditions, in-process controls, analytical
methodology and formulation, in each case as developed by Pfizer and relating to
the manufacturing of Product, solely for use in connection with the Product;
               (g) if requested by Eyetech, assign to Eyetech, subject to any
required third party consents, any agreement that Pfizer has with a Bulk Drug
Substance Supplier(s), Fill and Finish Services Supplier(s), or supplier of any
Product Components, with respect to the manufacture of the Product. Pfizer and
Eyetech will each use commercially reasonable efforts (but

56



--------------------------------------------------------------------------------



 



will not be required to make any payments or commence litigation) to obtain any
such third party consent(s) necessary for such requested assignment(s). If
Eyetech requests that Pfizer obtain any required third party consent and the
third party from whom such consent is required refuses to grant the consent or
makes any such consent conditional upon payment of additional fees or upon the
assumption of additional obligations or liabilities by Pfizer, then Pfizer shall
not be required to continue to seek such consent but will use commercially
reasonable efforts, at no incremental cost to Pfizer, to provide to Eyetech the
benefit of such agreement.
               (h) Pfizer shall permit Eyetech, at Eyetech’s option, to
purchase, at Pfizer’s Costs, all or any part of Pfizer’s unsold inventory of
Product Components, work-in-progress Product and finished Product as of the
effective date of termination, provided that, Pfizer shall not be required to
sell to Eyetech inventories of Product Components and work-in-progress Product
that Pfizer needs to satisfy its obligations under Section 13.3(g); and
               (i) unless this Agreement expressly provides that termination
shall be the sole and exclusive remedy for a particular breach hereof, either
Party’s right to commence an action, suit or other proceeding claiming breach of
this Agreement by the other Party shall survive termination.
          Upon any termination of this Agreement, each Party shall promptly
return to the other Party or destroy all written Confidential Information, and
all copies thereof, of such other Party.
ARTICLE 14
DISPUTE RESOLUTION
          14.1 Arbitration. Any dispute relating to any amounts payable by one
Party to the other pursuant to Section 5, third party royalties payable by
Pfizer on sales of Product in the ROW Territory, or any audit conducted pursuant
to Section 7.4 shall be resolved through binding arbitration as follows:

57



--------------------------------------------------------------------------------



 



               (a) A Party may submit such dispute to arbitration by notifying
the other Party, in writing, of such dispute. Within thirty (30) days after
receipt of such notice, the Parties shall designate in writing a single
arbitrator to resolve the dispute; provided, however, that if the Parties cannot
agree on an arbitrator within such 30-day period, the arbitrator shall be
selected by the New York, New York office of the American Arbitration
Association (the “AAA”). The arbitrator shall be a lawyer knowledgeable and
experienced in the law concerning the subject matter of the dispute, and shall
not be an Affiliate, employee, consultant, officer, director or stockholder of
any Party.
               (b) Within thirty (30) days after the designation of the
arbitrator, the arbitrator and the Parties shall meet, at which time the Parties
shall be required to set forth in writing all disputed issues and a proposed
ruling on the merits of each such issue.
               (c) The arbitrator shall set a date for a hearing, which shall be
no later than thirty (30) days after the submission of written proposals
pursuant to Section 14.1(b), to discuss each of the issues identified by the
Parties. The Parties shall have the right to be represented by counsel. Except
as provided herein, the arbitration shall be governed by the Commercial
Arbitration Rules of the AAA; provided, however, that the Federal Rules of
Evidence shall apply with regard to the admissibility of evidence.
               (d) The arbitrator shall use his or her best efforts to rule on
each disputed issue within thirty (30) days after the completion of the hearings
described in Section 14.1(c). The determination of the arbitrator as to the
resolution of any dispute shall be binding and conclusive upon all Parties. All
rulings of the arbitrator shall be in writing and shall be delivered to the
Parties.

58



--------------------------------------------------------------------------------



 



               (e) The (i) attorneys’ fees of the Parties in any arbitration,
(ii) fees of the arbitrator and (iii) costs and expenses of the arbitration
shall be borne by the Parties as determined by the arbitrator.
               (f) Any arbitration pursuant to this Section 14.1 shall be
conducted in New York, New York. Any arbitration award may be entered in and
enforced by a court in accordance with Section 15.4.
          14.2 No Limitation. Nothing in Section 14.1 shall be construed as
limiting in any way the right of a Party to seek a temporary restraining order
or preliminary injunction with respect to any actual or threatened breach of
this Agreement from, or to bring an action in aid of arbitration in, a court in
accordance with Section 15.4. Should any Party seek a temporary restraining
order or preliminary injunction, then for purposes of determining whether to
grant such temporary restraining order or preliminary injunction, the dispute
underlying the request for such temporary restraining order or preliminary
injunction may be heard by a court in accordance with Section 15.4.
ARTICLE 15
MISCELLANEOUS
          15.1 Force Majeure. No Party shall be liable for failure of or delay
in performing obligations set forth in this Agreement, and no Party shall be
deemed in breach of its obligations, if such failure or delay is due to natural
disasters or any causes reasonably beyond the control of such Party.
          15.2 Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred by either Party without the
written consent of the other Party; provided, however, either Party may, without
such consent, assign this Agreement, in whole or in part: (i) to any of its
respective Affiliates; provided that such Party shall remain jointly and

59



--------------------------------------------------------------------------------



 



severally liable with such Affiliate in respect of all obligations so assigned
and such Affiliate has acknowledged and confirmed in writing that effective as
of such assignment or other transfer, such Affiliate shall be bound by this
Agreement as if it were a Party to it as and to the identical extent applicable
to the transferor; (ii) any successor in interest by way of merger, acquisition
or sale of all or substantially all of its assets relating to the business to
which the Product relates, provided that such successor agrees in writing to be
bound by the terms of this Agreement as if it were the assigning Party.
          15.3 Governing Law. This Agreement shall be governed by the laws of
the State of New York without regard to its conflict of laws provisions.
          15.4 Jurisdiction. Except with respect to disputes arising out of
audits conducted pursuant to Section 7.4 or with respect to payment disputes,
which shall be resolved through binding arbitration in accordance with
Article 14, each Party (a) irrevocably submits to the exclusive jurisdiction in
the United States District Court for the Southern District of New York and any
State courts sitting in New York, New York (collectively, the “Courts”), for
purposes of any action, suit or other proceeding arising out of this Agreement,
and (b) agrees not to raise any objection at any time to the laying or
maintaining of the venue of any such action, suit or proceeding in any of the
Courts, irrevocably waives any claim that such action, suit or other proceeding
has been brought in an inconvenient forum and further irrevocably waives the
right to object, with respect to such action, suit or other proceeding, that
such Court does not have any jurisdiction over such Party.
          15.5 Notices. All notices, instructions and other communications
hereunder or in connection herewith shall be in writing, shall be sent to the
address below and shall be: (a) delivered personally; (b) sent by registered or
certified mail, return receipt requested, postage

60



--------------------------------------------------------------------------------



 



prepaid; (c) sent via a reputable nationwide overnight courier service; or
(d) sent by facsimile transmission. Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, three (3) Business Days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) Business Day after it
is sent via a reputable nationwide overnight courier service, or when
transmitted with electronic confirmation of receipt, if transmitted by facsimile
(if such transmission is on a Business Day; otherwise, on the next Business Day
following such transmission). Notices shall be addressed as follows:

     
If to Pfizer:
  If to Eyetech:
 
   
PFIZER INC.
  (OSI) EYETECH, INC.
235 East 42nd Street
  140 E. Hanover Avenue
New York, New York 10017-5755
  Cedar Knolls, New Jersey 07927
 
   
Fax: **
  Fax: **
 
   
Attention: President, Worldwide
  Attention: President
Pharmaceutical Operations
   
 
   
with a copy to:
  with a copy to:
 
   
PFIZER INC.
  WILMER CUTLER PICKERING
235 East 42nd Street
  HALE AND DORR LLP
New York, New York 10017-5703
  60 State Street
Attn.: Senior Vice President and Associate
  Boston, Massachusetts 02109
General Counsel
  Attn.: Steven D. Barrett, Esq.
 
   
Fax: **
  Fax: **

Either Party may change its address by giving notice to the other Party in the
manner provided above.
          15.6 Entire Agreements; Amendments. This Agreement and the other
Transaction Agreements collectively set forth the complete understanding of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings relating to such subject
 

**   This portion has been redacted pursuant to a confidential treatment
request.

61



--------------------------------------------------------------------------------



 



matter, including, without limitation, the Prior Agreements. None of the terms
of this Agreement shall be amended, supplemented or modified except in writing
signed by the Parties hereto. If any applicable court of competent jurisdiction
determines this Agreement to be executory in nature, such agreement shall
otherwise be deemed to be, for purposes of Section 365 (n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the Bankruptcy Code.
          15.7 Severability. If and solely to the extent that any provision of
this Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not effect the validity of the remainder of this Agreement
or any of its provisions; provided, however, the Parties shall use their
respective reasonable efforts to renegotiate the offending provisions to best
accomplish the original intentions of the Parties.
          15.8 Waivers. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party or Parties waiving such term or condition. Neither
the waiver by any Party of any term or condition of this Agreement nor the
failure on the part of any Party, on one or more instances, to enforce any of
the provisions of this Agreement or to exercise any right or privilege, shall be
deemed or construed to be a waiver of such term or condition for any similar
instance in the future or of any subsequent breach hereof. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be a limitation of any other remedy, right,
undertaking, obligation or agreement.

62



--------------------------------------------------------------------------------



 



          15.9 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective permitted successors and
assigns.
          15.10 Further Assurances. Following the date hereof, Eyetech and
Pfizer shall and, to the extent this Agreement expressly imposes obligations on
its Affiliates, each Party shall cause each of its respective Affiliates to,
from time to time, execute and deliver such additional instruments, documents,
conveyances or assurances and take such other actions as shall be necessary or
otherwise reasonably requested by Pfizer or Eyetech, to confirm and assure the
rights and obligations provided for in this Agreement, and render effective the
consummation of the transactions contemplated thereby.
          15.11 Third Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party
including any creditor of either Party. No third party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any debt, liability or obligation (or otherwise)
against either Party hereto.
          15.12 Performance by Affiliates. To the extent that this Agreement
imposes obligations on Affiliates of a Party, such Party agrees to cause its
Affiliates to perform such obligations.
          15.13 Counterparts. This Agreement may be executed in any two or more
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.
          15.14 Headings. Headings in this Agreement are included herein to ease
of reference only and shall have no legal effect. References to Sections,
Schedules and Exhibits are to Sections, Schedules and Exhibits of this Agreement
unless otherwise specified.

63



--------------------------------------------------------------------------------



 



          15.15 Offset. All amounts due and payable from Pfizer to Eyetech
pursuant to this Agreement are subject to offset in respect of the amount of any
liabilities of Eyetech paid by Pfizer to Gilead pursuant to Section 3 of the
Stand-By License Agreement between Pfizer and Gilead dated December 13, 2002.
[Remainder of Page Intentionally Left Blank]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Amended and
Restated License Agreement to be executed as of the Restatement Date by their
duly authorized officers.

                      PFIZER INC.       (OSI) EYETECH, INC.    
 
                   
By:
  /s/  Susan Silbermann       By:   /s/  Paul G. Chaney    
 
 
 
         
 
   
 
                   
Name:
  Susan Silbermann       Name:   Paul G. Chaney    
 
                   
 
                   
Title:
  S.V.P. WW Commercial Development       Title:   President    
 
                   

65



--------------------------------------------------------------------------------



 



SCHEDULES TO AMENDED AND RESTATED LICENSE AGREEMENT
BETWEEN (OSI) EYETECH, INC. AND PFIZER INC.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.12
COMPOUND
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.21
EYETECH PATENT RIGHTS

                              Application           Publication   Patent    
Country   Number   Filing Date   Status   Number   Number   Issue Date
**
  **   **   **   **   **   **

 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
ONGOING CLINICAL TRIALS
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(c)
ONGOING MARKET RESEARCH ACTIVITIES
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(e)
US TERRITORY AGREEMENTS
Joint Agreements

  •   Amended and Restated Administrative and Technical Services Agreement by
and among The Lash Group, Inc., Pfizer Inc. and (OSI) Eyetech, Inc. dated
March 1, 2006, as amended by Amendment No. 1 to Amended and Restated
Administrative and Technical Services Agreement, dated as of March 1, 2007.    
•   Professional Advertising Agency Services Agreement, dated as of January 1,
2004, by and among Pfizer Inc., Eyetech Pharmaceuticals, Inc., and Medicus New
York.     •   Public Relations and Communications Services Agreement for
MACUGEN®, dated as of January 1, 2006, by and among Pfizer Inc., OSI
Pharmaceuticals, Inc. and Daniel J. Edelman, Inc.

Pfizer Agreements

  •   Professional Services Agreement, dated as of March 15, 2005, by and
between CommGenix, LLC and Pfizer Inc.

S-5



--------------------------------------------------------------------------------



 



SCHEDULE 4.9(b)
MANUFACTURING AND SUPPLY AGREEMENTS

  •   Manufacturing and Supply Agreement dated as of November 11, 2003, by and
between Degussa Canada Inc. (as successor in interest to Raylo Chemicals Inc.)
and Eyetech Pharmaceuticals, Inc.     •   Supply Agreement dated as of
October 22, 2004, by and between Eyetech Pharmaceuticals, Inc. and
Sigma-Aldrich, Inc. (formerly Proligo, LLC)

S-6



--------------------------------------------------------------------------------



 



SCHEDULE 4.9(c)
CURRENT INVENTORIES AND OTHER COMPONENTS
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-7



--------------------------------------------------------------------------------



 



SCHEDULE 4.9(g)
BUDGET FOR PFIZER CAPITAL EQUIPMENT
AND EXPENDITURES FOR RELATED SERVICES
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

S-8



--------------------------------------------------------------------------------



 



EXHIBITS TO AMENDED AND RESTATED LICENSE AGREEMENT
BETWEEN (OSI) EYETECH, INC. AND PFIZER INC.

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.8
BILL OF SALE
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT 1.65
TRADEMARKS
[Macugen Logo]

E-2



--------------------------------------------------------------------------------



 



EXHIBIT 5.2(a)
FORM OF QUARTERLY EXPENSE REPORT
**
 

**   This portion has been redacted pursuant to a confidential treatment
request.

E-3